 

Exhibit 10.27

 

11/02 SOG(BY)-INS

Revised 10/03

 

 

 

 

 

 

 

LEASE

 

CORPORATE CENTER PHASE II LIMITED PARTNERSHIP,

a Delaware limited partnership

Landlord

 

 

 

and

 

 

CONEXIS BENEFITS ADMINISTRATORS, L.P. ,

a Texas limited partnership

Tenant

 

 

 

 

 

 

 

 

 

 

 

10/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Page

I:

USE AND RESTRICTIONS ON USE

I

2.

TERM


2 

3.

RENT


3 

4.

RENT ADJUSTMENTS


3 

5.

INTENTIONALLY DELETED


5 

6.

ALTERATIONS


5 

7.

REPAIR


6 

8.

LIENS


6 

9.

ASSIGNMENT AND  SUBLETTING


7 

10.

INDEMNIFICATION


9 

11.

INSURANCE


9 

12.

WAIVER OF SUBROGATION


10 

13.

SERVICES   AND   UTILITIES


10 

14.

HOLDING OVER


11 

15.

SUBORDINATION


11 

16.

RULES AND REGULATIONS


11 

17.

REENTRY BY LANDLORD


11 

18.

DEFAULT


12 

19.

REMEDIES


13 

20.

TENANT'S BANKRUPTCY OR INSOLVENCY.


15 

21.

QUIET ENJOYMENT


16 

22.

CASUALTY


16 

23.

EMINENT DOMAIN


17 

24.

SALE BY LANDLORD


17 

25.

ESTOPPEL CERTIFICATES


17 

26.

SURRENDER OF PREMISES


17 

27.

NOTICES


18 

28.

TAXES PAYABLE BY TENANT


18 

29.

RELOCATION OF TENANT


18 

30.

PARKING


19 

31.

DEFINED TERMS AND HEADINGS


20 

32.

TENANT'S AUTHORITY


20 

33.

FINANCIAL STATEMENTS AND CREDIT REPORTS


20 

34.

COMMISSIONS


20 

35.

TIME AND APPLICABLE LAW


20 

36.

SUCCESSORS AND ASSIGNS


20 

37.

ENTIRE AGREEMENT


21 

38.

EXAMINATION NOT OPTION


21 

 

 

 

i

10/02 SOG (BY)-INS

Revised I 0/03

629620.v l

DALLAS:74008/000l 3:I 276703v6

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

39.

RECORDATION


21 

40.

RIGHT OF FIRST OFFER.


21 

41.

RENEWAL OPTION


22 

42.

TERMINATION OPTION


23 

43.

USE OF ROOFTOP SPACE


23 

44.

GUARANTY


25 

45

LIMITATION OF LANDLORD 'S LIABILITY


25 

 

 

 

EXHIBIT A  

FLOOR PLAN DEPICTING THE PREMISES SITE

EXHIBIT A- I

PLAN

EXHIBIT B

INITIAL ALTERATIONS

EXHIBIT B- 1

FIRST MUST-TAKE SPACE ALTERATIONS SECOND

EXHIBIT B-2

MUST-TAKE SPACE ALTERATIONS

EXHIBIT C

COMMENCEMENT DATE MEMORANDUM RULES

EXHIBIT D

AND REGULATIONS

EXHIBIT E

FORM OF CONTINUING LEASE GUARANTY

 

 

 

ii

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

 

--------------------------------------------------------------------------------

 

 

GROSS (BY) OFFICE LEASE

REFERENCE  PAGES

 

 

 

 

 

 

 

BUILDING:

Las Colinas Highlands

LANDLORD:

Corporate Center Phase II Limited Partnership, a Delaware limited partnership

LANDLORD'S ADDRESS:

c/o RREEF Management Company
1406 Halsey Way, Suite 110
Carrollton, Texas 75007
Attn: District Manager - Las Colinas

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:

Bank of America
Middle Market Banking, #1459
333 South Hope Street, Suite 1300
Los Angeles, California 90071
Attn: Debbie Green

LEASE REFERENCE DATE:

August 2, 2004

TENANT:

Conexis Benefits Administrators , L.P., a Texas limited partnership

TENANT'S NOTICE ADDRESS:

Conexis Benefits Administrators , L.P.
721 South Parker, Suite 300
Orange, California 92868
Attn: Ivonne Roca
Vice President of Human Resources

GUARANTOR:

Word and Brown Insurance Administrators, Inc.

PREMISES ADDRESS:

6191 N. State Highway 161
Suites 300 and 400
Irving, Texas 75038

PREMISES  RENTABLE  AREA:

Approximately 88,035 rentable sq. ft. (for outline or Premises see floor plans
attached at  Exhibit A) made up as follows:

 

"Initial Premises":

3rd Floor

29,345 rsf

 

 

4th Floor

29,345 rsf

 

 

 

58,690 rsf

 

"First Must  Take Space":

2nd  Floor

13,476 rsf

 

"Second Must Take Space'':

2nd Floor

15,869 rsf

 

 

 

INITIAL PREMISES SCHEDULED COMMENCEMENT DATE:

November 1, 2004

FIRST MUST-TAKE SPACE SCHEDULED COMMENCEMENT DATE:

November l, 2006

SECOND MUST-TAKE SPACE SCHEDULED COMMENCEMENT DATE:

November 1, 2007

 

 

 

iii

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

 

 

 

TERM OF LEASE:

Approximately eleven (11) years, zero (0) months and zero (0) days beginning on
the Commencement Date and ending on the Termination Date. The period from the
Commencement Date to the last day of the same month is the "Commencement Month."

TERMINATION DATE:

October 31, 2015 or in the event that the Commencement Date does not start on
the Initial Premises Scheduled Commencement Date (see Article 2), then, the last
day of the 132"d full calendar month after (if the Commencement Month is not a
full calendar month), or from and including (if the Commencement Month is a
full  calendar month), the Commencement Month

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT FOR INITIAL PREMISES (Article 3):

 

 

 

 

 

 

 

 

 

Period

Rentable Square

Annual Rent

Annual Rent

Monthly  Installment

from

through

Footage

Per  Square Foot

 

of Rent

11/1/04

10/31/05

58,690

$0.00 +  E

$0.00

$0.00

11/1/05

10/31/06

58,690

$17.25 + E

$1,012,402.50

$84,366.88

11/1/06

10/31/07

58,690

$17.75 +  E

$1,041,747.50

$86,812.29

11/1/07

10/31/08

58,690

$18.25 + E

$1,071,092.50

$89,257.71

11/1/08

10/31/09

58,690

$19.00 +  E

$1,1 15,110.00

$92,925 .83

11/1/09

10/31/10

58,690

$19.50 + E

$1,144,455.00

$95,371.25

11/11/10

10/31/11

58,690

$20.00 + E

$1,173,800.00

$97,816.67

11/1/11

10/31/12

58,690

$20.00 + E

$1,173,800.00

$97,816.67

11/1/12

10/31/13

58,690

$20.50 +  E

$1,203, 145.00

$100,262.08

11/1/13

10/31/14

58,690

$20.50 +  E

$1,203,145.00

$100,262.08

11/1/14

10/31/15

58,690

$21.00 + E

$1,232,490.00

$102,707.50

 

* +E = plus Electric

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT FOR FIRST
MUST-TAKE SPACE (Article 3):

 

 

 

 

 

 

 

Period

Rentable Square

Annual Rent

Annual Rent

Monthly Installment

from

through

Footage

Per Square Foot

 

of Rent

11/1/06

10/31/07

13,476

$18.00 + E

$242,568.00

$20,214.00

11/1/07

10/31/08

13,476

$18.50 + E

$249,306.00

$20,775.50

11/1/08

10/31/09

13,476

$19.25 + E

$259,413.00

$21,617.75

11/1/09

10/31/10

13,476

$19.75 + E

$266, 151.00

$22,179.25

11/1/10

10/31/11

13,476

$20.25 + E

$272,889.00

$22,740.75

11/1/11

10/31/12

13,476

$20.25 + E

$272,889.00

$22,740.75

11/1/12

10/31/13

13,476

$20.75 + E

$279,627 .00

$23,302.25

11/1/13

10/31/14

13,476

$20.75 + E

$279,627.00

$23, 302.25

11/1/14

10/31/15

13,476

$21.25 + E

$286,365.00

$23,863.75

 

 

 

iv

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

 

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT FOR SECOND MUST-TAKE SPACE (Article 3):

 

Period

Rentable Square

Annual Rent

Annual Rent

Monthly Installment

from

through

Footage

Per Square Foot

 

of Rent

11/1/07

10/31/08

15,869

$18.75 +  E

$297,543.75

$24,795.31

11/1/08

10/31/09

15,869

$19.50 +  E

$309,445.50

$25,787.13

11/1/09

10/31/10

15,869

$20.00 +  E

$317,380.00

$26,448.33

1l/1/10

l0/31/11

15,869

$20.50 + E

$325,314.50

$27,109.54

11/l /l I

I0/3 1/12

15,869

$20.50 + E

$325,314.50

$27,109.54

11/1/12

10/31/13

15,869

$21.00 + E

$333,249.00

$27,770.75

11/1/13

10/31/14

15,869

$21.00 +  E

$333,249.00

$27,770.75

1 1/1/  14

I0/3  1/15

15,869

$21.50 +  E

$341, 183.50

$28,431.96

 

BASE YEAR (EXPENSES):

January 1, 2004 to December 31, 2004

BASE YEAR (INSURANCE):

January 1, 2004 to December 31, 2004

BASE YEAR (TAXES):

Taxes for January 1, 2004 to December 31, 2004

TENANT'S PROPORTIONATE  SHARE:

29.32% which shall be increased to 36.05% on the FMTS Commencement Date (as
defined in Section 2.2) and which shall be further increased to 43.98% on the
SMTS Commencement Date (as defined in Section 2.2) (88,035 SF out of 200,167 SF)

SECURITY DEPOSIT:

N/A

ASSIGNMENT/SUBLETTING FEE:

$1,000.00

AFTER-HOURS HVAC COST:

$50.00 per hour (with a two (2) hour minimum), subject to change at any time

PARKING

See Article 30 on Parking

REAL ESTATE BROKER DUE COMMISSION:

CB Richard  Ellis, Inc. and Cushman  & Wakefield  of
Texas, Inc.

TENANT'S SIC CODE:

6411

BUILDING BUSINESS HOURS:

Monday through Friday      7:00 a.m. to 6:00 p.m.

 

Saturday                                 8:00 a.m. to 1:00 p.m.

AMORTIZATION RATE:

Twelve percent (12%) per annum

 

 

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through E,
all of which are made a part of this Lease.

 

 

 

 

v

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

Picture 32 [wage-20141231ex10272540bg001.jpg]

 

 

vi

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1 .  The
Reference Pages, including all  terms  defined thereon, are incorporated  as
part of this Lease.

 

l .USE AND RESTRICTIONS ON USE.

 

l . lThe Premises are to be used solely for general office purposes, associated
call center and other high density office applications necessary for Tenant to
operate it s business.   Landlord makes no representation or warranty, express
or implied, regarding the suitability of the Premises for such use. All implied
warranties with respect to the Premises, including but not limited to those of
merchantability and fitness for a particular  purpose  are
expressly  negated  and waived. Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Building or injure, or disturb
them, or allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste, or overload the Building's structure
or systems. Tenant shall not do, permit or suffer in, on, or about the Premises
the sale of any alcoholic liquor without the written consent of Landlord first
obtained. Tenant shall comply with all governmental laws, ordinances and
regulations applicable to the use of the Premises and its occupancy (including,
without limitation, federal, state and local laws regarding access for
handicapped or disabled persons, such as the Americans With Disabilities Act of
1990, as amended ("ADA") and all regulations promulgated thereunder), and shall
promptly comply with all governmental orders  and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use by, Tenant, or in or
upon, or in connection with, the Premises, all at Tenant's sole expense. Tenant,
at its sole cost and expense, shall be solely responsible for making any
modifications or alterations to the Premises, subject  to compliance with
Article 6 of this Lease, in order to comply with federal, state or local ADA
requirements. Tenant, at its sole cost and expense, shall comply with all ASHRAE
and BOMA indoor air quality requirements applicable to the Premises, and with
federal, state and local indoor air quality requirements applicable to the
Premises; if, as a result of Tenant' s use thereof, supplemental heating,
ventilation and air conditioning units are required to the Premises at any time
during the Term, then Tenant, at its sole cost and expense, shall install the
same, subject to compliance with Article 6 of this Lease. Tenant shall not do or
permit anything to be done on or about the Premises or bring or keep anything
into the Premises which will in any way increase the rate of, invalidate or
prevent the procuring of any insurance protecting against loss or damage to the
Building or any of its contents by fire or other casualty or against liability
for damage to property or injury to person s in or about the Building or any
part thereof.

 

1.2 Landlord represents and warrants to Tenant, that, as of date of its
execution of this Lease, to Landlord's knowledge, the Premises and the common
areas of the Building are substantially in compliance with Environmental Laws
(defined below). Tenant shall not, and shall not direct, suffer or permit any of
its agents, contractors, employees, licensees or invitees (collectively, the
"Tenant Entities") to at any time handle, use, manufacture, store or dispose of
in or about the Premises or the Building any (collectively "Hazardous
Materials") flammables, explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances, petroleum
products or derivatives or any substance subject to regulation by or under any
federal, state and local laws and ordinances relating to the protection of the
environment or the  keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively "Environmental Laws"), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Material s. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle ,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
31) harmless from and against any and all loss, claims,  liability  or  costs
(including court costs and attorney's fees) incurred by reason
of  any  actual  or  asserted  failure  of  Tenant  to  fully comply with  all
applicable Environmental Laws, or the presence, handling, use or disposition  in
or from the Premises of any Hazardous Materials by Tenant or any Tenant Entity
(even though  permissible  under  all  applicable Environmental  Laws or the
provisions  of this Lease), or by reason  of any actual or asserted failure of
Tenant to keep,

 

 





1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



observe, or perform any provision of this Section 1.2.  This indemnity shall
survive the termination of this Lease with respect to any claims or liability
accruing prior to such termination.

 

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord 's rules and
regulations regarding such use. However , in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant's
Proportionate Share of the total parking spaces available for common use without
written approval of Landlord. Landlord agrees to provide spaces on an as needed
basis, if available, which spaces shall be subject to (i) Article 30 of this
Lease and (ii) payment by Tenant of the then prevailing monthly parking rent for
parking spaces in the Building. The foregoing shall not be deemed to provide
Tenant with an exclusive right to any parking spaces or any guaranty of the
availability of any particular parking spaces or any specific number of parking
spaces.

 

2.



TERM.

 

2.1 The Term of this Lease shall begin on the date ("Commencement Date") which
shall be the later of the Initial Premises Scheduled Commencement Date as shown
on the Reference Pages and the date that Landlord shall tender possession of the
Initial Premises to Tenant, and shall terminate on the date as shown on the
Reference Pages ("Termination Date"), unless sooner terminated by the provisions
of this Lease. The Term for the First Must-Take Space shall begin on the date
(the "FMTS Commencement Date") which shall be the later of the First Must-Take
Space Scheduled Commencement Date as shown on the Reference Pages and the date
Landlord shall tender possession of the First Must-Take Space and reference to
"Premises" under this Lease shall thereupon mean the Initial Premises as
expanded by the First Must Take Space. The Term for the Second Must-Take Space
shall begin on the date (the "SMTS Commencement Date") which shall be the later
of the Second Must-Take Space Scheduled Commencement Date as shown on the
Reference Pages and the date Landlord shall tender possession of the Second
Must-Take Space and reference to "Premises" under this Lease shall thereupon
mean the Initial Premises as expanded by the First Must-Take Space and the
Second Must-Take Space.

 

2.2 Landlord shall tender possession of the Initial Premises, the First
Must-Take Space and the Second Must- Take Space, as applicable, with all the
work to be performed by Landlord pursuant to the attached Exhibit B, Exhibit B-1
and Exhibit B-2, as applicable, substantially completed as anticipated
thereunder. Tenant shall deliver a punch list of items not completed within
thirty (30) days after Landlord tenders possession of the Initial Premises, the
First Must-Take Space and the Second Must-Take Space, as applicable, and
Landlord agrees to proceed with due diligence to perform its obligations
regarding such items.

 

2.3 As and when required by Landlord, Tenant shall, at Landlord's request,
execute and deliver a memorandum agreement or agreements provided by Landlord
generally in the form of Exhibit C attached hereto, setting forth the actual
Commencement Date, and/or, as applicable, the actual FMTS Commencement Date
and/or the actual SMTS Commencement Date, Tenant 's Proportionate Share, the
Termination Date and, if necessary, a revised rent schedule or schedules. Should
Tenant fail to do so within thirty (30) days after Landlord's request, the
information set forth in such memorandum or memoranda provided by Landlord shall
be conclusively presumed to be agreed and correct.

 

2.4 Tenant agrees that in the event of the inability of Landlord to deliver
possession of (a) the Initial Premises on the Initial Premises Scheduled
Commencement Date, or (b) the First- Must Take Space on the First Must-Take
Space Scheduled Commencement Date, or (c) the Second Must-Take Space on the
Second Must-Take Space Scheduled Commencement Date, for any reason, Landlord
shall not be liable for any damage resulting from such inability, but Tenant
shall not be liable for any rent payable for the applicable space until the time
when Landlord can, after notice to Tenant, deliver possession of the applicable
space to Tenant, so that for example, if Landlord for whatever reason is unable
to deliver the First Must-Take Space on the First Must-Take Space Scheduled
Commencement Date, Tenant shall continue to be liable for payment of rent for
the Initial Premises but shall not be liable for payment of rent for the First
Must-Take Space pending delivery of possession of the First Must-Take Space to
Tenant. No such failure to give possession on the applicable scheduled
commencement date shall affect the other obligations of Tenant under this Lease.
Notwithstanding anything in this Lease to the contrary it is agreed that a
"Tenant Delay" for purposes of this Lease shall mean any delay by Landlord in
delivering possession of the applicable space which is as a result of: (a)
Tenant's unreasonable failure to agree to plans and specifications and/or
construction cost estimates or bids; (b) Tenant 's request for materials,
finishes or installations other than Landlord 's standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant's change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant (each of the
foregoing,  a "Tenant Delay"). If any delay is the result of a Tenant Delay, the
Commencement Date or, as applicable, the FMTS Commencement Date or the SMTS
Commencement Date, as the case may

 





2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



be, and the payment of rent under this Lease for the Initial Premises, or, as
applicable, the First Must-Take Space or the Second Must-Take Space, as the case
may be shall be accelerated by the number of days of such Tenant Delay.  If any
delay is not a Tenant Delay, and is caused solely and entirely by Landlord's
negligent or willful failure to comply with the time periods specified in
Exhibit B, Exhibit B-1 and Exhibit B-2 for issue by Landlord of its response in
connection with the approval of plans, drawings, and specifications  following
delivery to Landlord of properly prepared and detailed plans, drawings, and
specifications, and all information required by Landlord in connection therewith
(a "Landlord Delay"), and if such Landlord Delay solely and entirely causes a
delay in the occurrence  of the Commencement Date, or the FMTS Commencement Date
or the SMTS Commencement Date, as applicable, then, in such event only, Tenant
shall be allowed a per diem abatement of rent for each day's delay so caused. If
Landlord is unable to deliver possession of the Initial Premises within one
hundred twenty (120) days after the Initial Premises Scheduled Commencement Date
(other than as a result of strikes, shortages of materials, labor disputes, act
of God, or similar matters beyond the reasonable control of Landlord and Tenant
is notified by Landlord in writing as to such delay), Tenant shall have the
option to terminate this Lease unless said delay is as a result of a Tenant
Delay or any negligent or willful misconduct on the part of Tenant or any Tenant
Entity.

 

2.5 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Initial Premises prior to the
Commencement Date, or the First Must-Take Space prior to the FMTS Commencement
Date or the Second Must-Take Space prior to the SMTS Commencement Date, such
entry, use or occupancy shall be subject to all the provisions of this Lease
other than the payment of rent for the applicable space, including, without
limitation, Tenant's compliance with the insurance requirements of Article 1 1.
Said early possession shall not advance the Termination Date.

 

3.



RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month's rent shall be paid upon the execution of this Lease and shall be offset
against rent when it actually first becomes due under the Lease.  Provided there
is no Event of Default by Tenant under this Lease, payment of rent for the
Initial Premises shall be abated for the first year of the Term as set forth in
the Initial Premises rent schedule on the Reference Pages. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing.
Unless specified in this Lease to the contrary, all amounts and sums payable by
Tenant to Landlord pursuant to this Lease shall be deemed additional rent.

 

3.2 Tenant recognizes that late payment of any rent or other
sum  due  under  this  Lease  will  result  in administrative expense to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain. Tenant therefore agrees that if rent or
any other sum is not paid when due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00), or (b) five percent (5%) of the unpaid rent or other payment.  The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant's obligation for each successive month until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord 's remedies pursuant to Article 19 of
this Lease in the event said rent or other payment is unpaid after date due.

 

4.



RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

 

4.1.2 Expenses: All costs  of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing
any  standard services or paying any standard costs described in this Section
4.1.2 for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; utility costs, including, but not
limited to, the cost of heat, light, power, steam,

 





3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



gas; waste disposal; the cost of janitorial services; the cost of security and
alarm services (including any central station signaling system); costs of
cleaning, repairing, replacing and maintaining the common areas, including
parking and landscaping, window cleaning costs; labor costs; costs and expenses
of managing the Building including management and/or administrative fees; air
conditioning maintenance costs; elevator maintenance fees and supplies; material
costs; equipment costs including the cost of maintenance, repair and service
agreements and rental and leasing costs; purchase costs of equipment; current
rental and leasing costs of items which would be capital items if purchased;
tool costs; licenses, perm its and inspection fees; wages and salaries; employee
benefits and payroll  taxes; accounting and legal fees; any sales, use or
service taxes incurred in connection therewith. In addition, Landlord shall be
entitled to recover, as additional rent (which, along with any other capital
expenditures constituting Expenses, Landlord may either include in Expenses or
cause to be billed to Tenant along with Expenses and Taxes but as a separate
item), Tenant's Proportionate Share of: (i) an allocable portion of the cost of
capital improvement items which are reasonably calculated to reduce operating
expenses; (ii) the cost of fire sprinklers and suppression systems an d other
life safety systems; and (iii) other capital expenses which are required under
any governmental laws, regulations or ordinances which were not applicable to
the Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time.  Expenses shall not include Taxes, Insurance Costs, depreciation or
amortization of the Building or equipment  in the Building except as provided
herein, loan principal payments, costs of alterations of tenants' premises,
leasing commissions, interest expenses on long-term borrowings or advertising
costs.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements , fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

 

4. I.4 Insurance Costs: Any and all insurance charges of or relating to all
insurance: policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof. Landlord shall
carry insurance equal to ninety five (95%) of the replacement value of the
Building.

 

4.2 If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), and/or (iii) Insurance Costs paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Insurance
Costs which became due and payable in the Base Year (Insurance), Tenant shall
pay as additional rent for such Lease Year Tenant's Proportionate Share of each
such excess amount.

 

4.3 The annual determination of Expenses and Insurance Costs shall be made by
Landlord and shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3. During the Term, Tenant may review, at Tenant's
sole cost and expense, the books and records supporting such determination in an
office of Landlord, or Landlord' s agent, during normal business hours, upon
giving Landlord five (5) days advance written notice within sixty (60) days
after receipt of such determination , but in no event more often than once in
any one ( 1 ) year period, subject to execution of a confidentiality agreement
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant to perform such review it shall be one of national standing which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
is also subject to such confidentiality agreement.  If Tenant fails to object to
Landlord's determination of Expenses and Insurance Costs within ninety (90) days
after receipt, or if any such objection fails to state with specificity the
reason for the objection, Tenant shall be deemed to have approved such
determination and shall have no further right to object to or contest such
determination. In the event that during all or any portion of an y Lease Year or
Base Year, the Building is not fully rented and occupied Landlord shall make an
appropriate adjustment in occupancy-related Expenses for such year for the
purpose of avoiding distortion of the amount of such Expenses to be attributed
to Tenant by reason of variation in total occupancy of the Building, by
employing consistent and sound accounting and management principles to determine
Expenses that would have been paid or incurred by Landlord had the Building been
at least ninety-five percent (95%) rented and occupied, and the amount so
determined shall be deemed to have been Expenses for such Lease Year.

 

 





4

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



4.4 Prior to the actual determination thereof for a Lease Year, Landlord  may
from time to time estimate Tenant 's liability for Expenses, Insurance Costs
and/or Taxes under Section 4.1.4, Article 6 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

 

4.5 When the above mentioned actual determination of Tenant 's liability for
Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is less
than Tenant 's liability for Expenses, Insurance Costs an d/or Taxes, then
Tenant shall pay such deficiency to Landlord as additional rent in one lump sum
within thirty (30) days of receipt of Landlord 's bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is more
than Tenant's liability for Expenses, Insurance Costs and/or Taxes, then
Landlord shall credit the difference against the then next due payments to be
made by Tenant under this Article 4, or, if the Lease has terminated, refund the
difference in cash. Tenant shall not be entitled to a credit by reason of actual
Expenses and/or Taxes and/or Insurance Costs in any Lease Year being less than
Expenses and/or Taxes and/or Insurance Costs in the Base Year (Expenses and/or
Taxes and/or Insurance).

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant's liability for Expenses, Insurance Costs and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.

 

5.



INTENTIONALLY DELETED.

 

6.



ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements . Landlord 's  consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building's electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord' s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant's sole cost and expense. If Tenant shall employ any
contractor other than Landlord 's contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor un ions concerning the wage, hours, terms or conditions
of the employment of any such labor. In any event Landlord may charge Tenant a
construction management fee not to exceed five percent (5%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord's
demand.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction , provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance  bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic 's,
materialmen's or other liens.  Tenant

 





5

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



shall pay in addition to any sums due pursuant to Article 4, any increase in
real estate taxes attributable to any such alteration, addition or improvement
for so long, during the Term, as such increase is ascertainable; at Landlord's
election said sums shall be paid in the same way as sums due under Article 4.
Landlord may, as a condition to its consent to any particular alterations or
improvements, require Tenant to deposit with Landlord the amount reasonably
estimated by Landlord as sufficient to cover the cost of removing such
alterations or improvements and restoring the Premises, to the extent required
under Section 26.2.

 

6.4 Tenant's name shall be included in the Building lobby directory and on one
(I) panel on the existing multi- tenant monument sign. In addition, and subject
to compliance with all governmental laws, ordinances and regulations applicable
thereto and all restrictions by the Las Colinas Association or any replacement
or equivalent thereof, Tenant may install its name on the Building in a location
to be first approved by Landlord and Las Colinas Association, but in any event,
no higher than the first level of the Building. Tenant must obtain Landlord's
prior written consent for the design, graphics and installation of such signage.
In no event shall Landlord ever be obliged to obtain or pursue any revision of
any code, ordinances and/or restrictions that currently prohibit a second sign
on the Building. All signage referenced hereunder shall be at Tenant 's cost and
expense and may be paid from any of the tenant improvement allowances given to
Tenant under the attached Exhibit B, Exhibit B-1 and Exhibit B-2.

 

6.5 Tenant may, at its own cost and expense, install and maintain its own
card-key access system and other security system designed to protect the
Premises from unauthorized entry, provided that Tenant first submits plans and
specifications for the installation of such system(s) and obtains Landlord's
prior written consent therefor. Upon installation of any such permitted system,
Tenant shall provide Landlord with card-keys or the equivalent thereof for
purposes of access to the Premises by Landlord, its agents, employees and
contractors as permitted under this Lease.

 

7.



REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
port ions of the Building, including the  basic plumbing, air conditioning,
heating and electrical systems installed or furnished by Landlord. Landlord
shall be responsible for ADA compliance for the common areas of the Building,
except that any costs or expense incurred by Landlord for ADA alterations or
improvements to the common areas of the Building necessitated solely by Tenant's
ADA alterations or improvements to the Premises shall be charged to Tenant and
payable on demand by Tenant as additional rent hereunder. By taking possession
of the Premises, Tenant accepts them as being in good order, condition and
repair and in the condition in which Landlord is obligated to deliver them,
except as set forth in the punch list to be delivered pursuant to Section 2.2.
It is hereby understood and agreed that no representations respecting the
condition of the Premises or the Building have been made by Landlord to Tenant,
except as specifically set forth in this Lease.

 

7.2 Tenant shall, at all times during the Term , keep the Premises, including
the generator installed therein for Tenant's exclusive use as referenced in
Exhibit B, and all systems (including supplemental heating, air-conditioning and
ventilation systems) installed therein by Tenant, in good condition and repair
excepting damage by fire, or other casualty, and in compliance with all
applicable governmental laws, ordinances and regulations, promptly complying
with all governmental orders and directives for the correction, prevention and
abatement of any violations or nuisances in or upon, or connected with, the
Premises, all at Tenant 's sole expense.

 

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

 

7.4        Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord 's
expense under any law, statute or ordinance now or hereafter in effect.

 

8.LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant's leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major

 





6

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



title insurance company or such other protection against the same as Landlord
shall accept (such failure to constitute an Event of Default), Landlord shall
have the right to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith shall
be payable to it by Tenant within five (5) days Landlord 's demand.

 

9.ASSIGNMENT AND SUBLETTING.

 

9. 1 Tenant shall not have  the right to assign  or  pledge  this  Lease or to
sublet the whole  or any part  of the Premises whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed and said restrictions  shall be
binding  upon any and all assignees of the Lease and subtenants of the Premises.
In the event Tenant desires to sublet, or perm it such occupancy of, the
Premises, or any portion  thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least twenty (20) days but no more than
one hundred twenty (1 0) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant  or assignee, the relevant  terms  of any sublease or assignment and
copies of financial reports  and other relevant  financial  information  of the
proposed  subtenant or assignee.

 

7.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant, and any guarantor of Tenant's obligations under the Lease, shall at all
times remain directly, primarily and fully responsible and liable for the
payment of the rent specified in this Lease and for compliance with all of its
other obligations under the terms, provisions and covenants of this Lease.
Notwithstanding the generality of the foregoing, upon a subletting of the
Premises, permitted or otherwise, Tenant shall comply with the population
density restriction in Section I.I of this Lease with respect to the retained
portion of the Premises and the sublessee shall comply with such restriction
with respect to the subleased portion of the Premises. Upon the occurrence of an
Event of Default , if the Premises or any part of them are then assigned or
sublet, Landlord, in addition to any other remedies provided in this Lease or
provided by law, may, at its option, collect directly from such assignee or
subtenant all rents due and becoming due to Tenant under such assignment or
sublease and apply such rent against any sums due to Landlord from Tenant under
this Lease, and no such collection shall be construed to constitute a novation
or release of Tenant from the further performance of Tenant's obligations under
this Lease.

 

7.3 In addition to Landlord's right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting of part only of a floor within the Premises, to recapture
the portion of the Premises to be sublet, as of the date the subletting is to be
effective. The option shall be exercised, if at all, by Landlord giving Tenant
written notice within fifteen (15) days following Landlord's receipt of Tenant's
written notice as required above. However, if Tenant notifies Landlord, within
five (5) days after receipt of Landlord's termination notice, that Tenant is
rescinding its proposed sublease, the termination notice shall be void and the
Lease shall continue in full force and effect. If Landlord recaptures under this
Section only a portion of the Premises, the rent to be paid from time to time
during the unexpired Term shall abate proportionately based on the proportion by
which the approximate square footage of the remaining portion of the Premises
shall be less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant's own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of the
Premises, or part thereof, being recaptured pursuant to this Section 9.3 and
rented by Landlord to the proposed tenant or any other tenant.

 

7.4 In the event that Tenant sells, sublet s, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant. As used
in this Section, "Increased Rent" shall mean the excess of (i) al l rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
"Costs Component" is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions
and tenant improvements in connection with such sublease, assignment or other
transfer.

 

7.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant's
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of

 





7

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



Tenant or matter which will become a default of Tenant with passage of time
unless cured, or i f the proposed assign ee or sublessee is an entity: (a) with
which Landlord is already i n negotiation; (b) is already an occupant of the
Building unless Landlord is unable to provide the amount of space required
by  such occupant; (c) is a governmenta l agency; (d) is incompatible with the
character of occupancy of the Building; (e) with which the payment for the
sublease or assignment is determin ed in whole or in part based upon its net
income or profits; or (f) would subject the Premises to a use which would:

(i) involve increased personnel or wear upon the Building; (ii) violate any
exclusive right granted to another tenant of the Building; (iii) require any
addition to or modification of the Premises or the Building in order to comply
with building code or other governm ental requirements; or, (iv) involve a
violation of Section I .! or 1.2. Tenant expressly agrees that for the purposes
of any statutory or other requirement of reasonableness on the part of Landlord,
Landlord's refusal to consent to any assignment or sublease for any of the
reasons described in this Section 9.5, shall be conclusively deemed to be
reasonable.

 

7.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord's
costs, comprising reasonable attorney's fees, a management administration fee,
architect's/engineer 's fees (if applicable) and financial analysis fees (if
appl icable) incurred in investigating and considering any proposed or purported
assignment or pledge of this Lease or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord 's consent is not required for, such assignment, pledge or
sublease. Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9  shall be
void.

 

7.7 If Tenant is a corporation, limited liability compan y, partnership or
trust, any transfer or transfers of or change or changes within any twelve ( 12)
month period in the number of the outstanding voting shares of the corporation
or limited liability company, the general partnership interests in the
partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment. The
foregoing shall not apply to a public offering registered to the Securities and
Exchange Commission or any trading of shares thereafter, provided however that,
any change in the control of ownership of Tenant shall be subject to all the
provisions of this Article 9.

 

7.8 Notwit hstand ing the foregoing, Tenant may transfer all or part of its
interest in this Lease or all or part of the Premises (a "Permitted Transfer")
to the following types of entities (a "Permitted Transferee") without the
written consent of Landlord:

 

(I) )    any parent, subsidiary or affiliate of Tenant provided that the
Tangible Net Worth of such entity is not less than the Tangible Net Worth of
Tenant as of the Commencement Date;

 

(2) any corporation, limited partnership, limited liability partner ship,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions govern ing merger and
consolidation of business entities, so long as (A) Tenant's oblig-ations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (B) the Tangible Net Worth of the surviving or created entity
is not less than the Tangible Net Worth of Tenant as of the Commencement Date;
or

 

(3) any corporation, limited partnership, limited liability partnership, limited
liability compan y or other business entity acquiring all or substantially all
of Tenant's assets if such entity's Tangible Net Worth after such acquisition is
not less than the Tangible Net Worth of Tenant as of the Commencement Date.

 

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring  entity shall expressly assum e in
writing the obligations of Tenant hereunder. Additional ly, the Permitted
Transferee shall comply with all of the terms and cond itions of th is Lease,
including the Perm itted Use. Withou t the necessity of any additional document
being executed by Guarantor, Guarantor shall remain liable for the performance
of al l of the obligations of Guarantor under the guaranty executed by Guarantor
under Art icle 44 of this Lease.   Notwithstanding the foregoing, Tenant
covenants and agrees to cause Guarantor to execute and deliver within ten  ( I
0) days of Landlord's request such further instruments evidencing Guarantor's
acknowledgment of the Permitted Transfer and the ratification of the guaranty as
may be required by Landlord . With in at least thirty (30) days after the
effective date of

 





8

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



any Permitted Transfer, Tenant shall furnish Landlord with copies of the
instrument effecting any of the foregoing Permitted Transfers and documentation
establishing Tenant's satisfaction of the requirements set forth above
applicable to any such Permitted Transfers. The occurrence of a Permitted
Transfer shall not waive Landlord's rights as to any subsequent transfers.
"Tangible Net Worth" means the excess of total assets over total liabil ities,
in each case as determined in accordance with generally accepted accounting
principles consistently applied ("GAAP"), exclud ing, however, from the
determination of total assets all assets wh ich would be classified as
intangible assets under GAAP including, without limitation, goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises. Any subsequent
transfer by a Permitted Transferee shall be subject to the terms of this Article
9.

 

10. INDEMNIFICATION. None of the Lan dlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or a ny
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (incl uding without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes, plumbi
ng works or appliances, the Building not being in good condition or repair, gas,
fire, oil, electricity or theft), except to the extent caused by or arising from
the gross negligence or willful misconduct of Landlord or  its  agents,
employees or contractors.  Except  to  the  extent  attributable  to  the  gross
negl igence or willful misconduct of Landlord or any Landlord Entity, Tenant
shall protect, indemnify and hold the Landlord Entities harmless from and
against any and all loss, claims, liability or costs (including court costs and
attorney's fees) incurred by reason of (a) any damage to any property (including
but not limited to property of any Landlord Entity) or any injury (including but
not limited to death) to any person occurring in, on or about the Premises or
the Building to the extent that such injury or damage shall be caused by or
arise from any actual or alleged act, neglect, fault, or omission by or of
Tenant or any Tenant Entity to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant's failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed  pursuant to this Lease. Landlord shall
protect, indemnify and hold Tenant harmless from and against any and all loss,
claims, liability or costs (including court costs and attorney' s fees) incurred
by reason of any damage to any property or any injury (including but not limited
to death) to any person occurrin g in, or on or about the common areas to the
extent that such injury or damage shall be proximately caused 1.Jy the in
tentional sole negligence or willful misconduct of Landlord or its agents,
servants or employees. The provisions of this Article shall survive the
termination of this Lease with respect to any claims or liability accruing prior
to such termination.

 

11.          INSURANCE.

 

1 1 .1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liabil ity to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than

$1,000,000 per occurrence and not less than $2,000,000 in the annual aggregate,
or such larger amount as Landlord may prudently require from time to time,
covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than

$1,000,000 per accident; (c) insurance protecting against liability under
Worker's Compensation Laws with limits at least as required by statute with
Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease--each employee; {d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant's alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement val ue of the property so insured; and, (e)
Business Interruption Insurance with limit of liability representing loss of at
least approximately six (6) months of income.

 

11.2 The aforesaid policies shall (a) be provided at Tenant's expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property-Special Form); (c) be issued by an insurance company with a min i mum
Best 's rating of "A:VII" during the Term; and (d) provide that said insurance
shall not be canceled unless thirty

(30) days prior written notice (ten days for non-payment of premium) shall have
been given to Landlord; a certificate of Liabil ity insurance on ACORD Form 25
and a certi ficate of Property insurance on ACORD Form 27 shall be delivered to
Landlord by Tenant upon the Commencement Date and at least fairty (30) days
prior to each renewal of said insurance.

 

11 .3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises ("Work") the aforesaid insurance protecti on
must  extend to and include injuries to persons and damage to property arising
in

 

 





9

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss in sured by fire, extended coverage, All Risks
or other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
pol icies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

 

13.



SERVICES AND UTILITIES.

 

13.1 Provided Tenant sha ll not be in default under this Lease, and subject to
the other provisions of this Lease, Landlord agrees to furnish to the Premises
during Building Business Hours (specified on the Reference Pages) on generally
recognized business days (but exclusive in any event of Sundays and national and
local legal holidays), the following services and utilities subject to the rules
and regulations of the Building prescribed from time to time: (a) water suitable
for normal office use of the Premises; (b) heat and air conditioning required in
Landlord' s judgment for the use and occupation of the Premises during Building
Business Hours; (c) cleaning and janitorial service five (5) days per week only;
(d) elevator service by nonattended automatic elevators, if applicable; and, (e)
equipment to bring to the Premises electricity for lighting, convenience outlets
and other normal office use. To the extent that Tenant is not billed directly by
a public util ity, Tenant shall pay, within five (5) days of Landlord 's demand,
for all electricity used by Tenant in the Premises.  The charge shall be at the
rates charged for such services by the local public utility. Alternatively,
Landlord may elect to include electricity costs in Expenses. Landlord reserves
the right to install electric and/or water meters in the Premises or any part
thereof.  The cost of such meters shall be at Tenant's expense.  Notwithstanding
anything to the contrary contained in this Lease, provided there is no Event of
Default under the Lease, electricity charges for the Initial Premise shall be
abated for the first year of Term as set forth in the Initial Premises rent
schedule on the Reference Pages. In the absence of Landlord's gross negligence
or willful misconduct, Landlord shall not be liable for, and Tenant shall not be
entitled to, any abatement or reduction of rental by reason of Landlord's
failure to furnish any of the foregoing, unless such failure shall persist for
an unreasonable time after written notice of such failure is given to Landlord
by Tenant and provided further that Landlord shall not be liable when such fail
ure is caused by accident, breakage, repairs, labor disputes of any character,
energy usage restrictions or by any other cause, sim ilar or dissimilar, beyond
the reasonable control of Landlord. Landlord shall use reasonable efforts to
remedy any interruption in the furnishing of services and utilities.

 

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service an d Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord's actual cost plus overhead for such additional
service and, where appropriate, a reasonable  allowance for depreciation of any
systems being used to provide such service. The current charge for after-hours
HVAC service, which is subject to change at any time, is specified on the
Reference Pages.

 

13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord's approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the -cost of operations and maintenance, shall be paid by
Tenant to Landlord within five (5) days of Landlord 's demand.

 

13.4 Tenant will not, without the written consent of Landlord, use any apparatus
or device in the Premises, including but not lim ited to, electronic data
processing machines and machines using current in excess of 2000 watts and/or 20
amps or 120 volts, which will in any way increase the amount of electricity or
water usually furnished or supplied for use of the Premises for normal office
use, nor connect with electric current, except through existing electrical
outlets in the Premises, or water pipes, any apparatus or device for the
purposes of using electrical current or water. IfTenant shall require water or
electric current in excess of that usually furnished or supplied for use of the
Premises as normal office use, Tenant shall procure the prior written consent of
Landlord for the use thereof, which Landlord may refuse, an d if Landlord does
consent, Landlord may cause a water meter or electric current meter to be
installed so as to measure the amount of such excess water and electric current.
The cost of any such meters shall be paid for by Tenant. Tenant agrees to pay to
Landlord within five (5) days of Landlord's demand , the cost of all such excess
water and electric current consumed (as shown by said





10

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



meters, if any, or, if none, as reasonably estimated by Landlord) at the rates
charged for such services by the local public utility or agency, as the case may
be, furnishing the same, plus any additional expense incurred in keeping account
of the water and electric current so consumed.

 

13.5 Tenant will not, without the written consent of Landlord, contract with a
utility provider to service the Premises with any utility, incl uding, but not
limited to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Subject to
Landlord 's reasonable ru les and regulations and the provisions of Articles 6
and 26, Tenant shall be entit led to the use of wiring (''Communication s
Wiring") from the existing telecommunications nexus in the Building to the
Premises, sufficient for normal general office use of the Premises. Tenant shall
not install any additional Communication s Wiring, nor remove any Communications
Wiring, without in each instance obtain ing the prior written consent of
Landlord, which consent may be withhe ld in Landlord's sole and absolute
discretion . Landlord 's shall in no event be liable for disruption in any
service obtained by Tenant pursuant to this paragraph.

 

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate ("Holdover Rate") which shall be One
Hundred Fifty Percent  (150%) of the greater of (a) the amount of the Annual
Rent for the last period pr ior to the date of such termination plus all Rent
Adjustments under Article 4; and (b) the then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, in either case, prorated on a daily basis,
and also pay al l damages sustained by Landlord by reason of such retention. If
Landlord gives notice to Tenant of Landlord 's election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at th e
Holdover Rate shall be deemed to have been created. In any event, no provision
of this Article 14 shall be deemed to waive Landlord's right of reentry or any
other right under this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord's interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant's interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoin g, Tenant covenants and agrees to execute and deliver within ten
(IO) days of Landlord's request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord. As of
the date of Landlord's execution of this Lease, Landlord confirms that there is
no mortgagee with a lien on Landlord's interest in the Building. In the event of
a future mortgagee with a lien on Landlord's interest in the Building, then,
upon Tenant's request therefor, and at Landlord's cost (not to exceed $200.00),
Landlord shall use reasonable efforts to obtain from such mortgagee a
subordination, non-disturbance and attornment agreement in favor of Tenant on
such mortgagee's standard form.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D  to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord . Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

 

17.



REENTRY BY LANDLORD.

 

17. l Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply jan itor service and any other service
to be provided by Landlord to Tenant under this Lease, to show said Premises to
prospect i ve purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonab ly. Landlord shall have the right at any time to change the
arrangement and/or locations of entrances, or passageways, doors and doorways,
and corridors, windows, elevators, stairs, toilets or other public parts of the
Buil ding (provided there is thereby no unreasonable interference with Tenant's
access to or use of the Premises), and to change the name, number or designation
by which the Building is commonly known. In the event that Landlord damages any
portion of any wall or wall covering, ceiling, or floor or floor covering within
the Premises,





11

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



Landlord shall repair or replace the damaged portion to match the original as
nearly as commercially reasonable but shall not be required to repair or replace
more than the portion actually damaged. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant's
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by any action of Landlord authorized by this Article 17
unless caused by the gross negligence or willful misconduct of Landlord.

 

17.2       For each of the aforesaid  purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant's  vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means wh ich
Landlord may deem proper to open said doors in an emergency to obtain entry to
an y portion of the Premi ses. As to any portion to which access cannot be had
by means of a key or keys in Landlord's possession, Landlord is authorized to
gain access by such means as Landlord shall  elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and pai d to Landlord
within five (5) days of Landlord's demand.

 

18.         DEFAULT.

 

18. l Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.1. 1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any in stallment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by th is
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve ( 12) month period commencing with the date of such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.

 

18. 1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed one hundred twenty ( 120) days.

 

18. l.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant's right
to possession only.

 

18. 1.4 Tenant, or any guarantor of Tenant's obligations under this Lease, shall
become insolvent , admit in writing its inability to pay its debts generally as
they become  due, file a petition in bankruptcy  or a petition  to take
advantage of any insolvency statute, make an assignment for the benefit of
creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended,  or
any other applicable law or statute of the Un ited States or any state thereof.

 

18. 1 .5  A court of competent jur isdiction shall enter an order, judgment  or
decree adjudicating Tenant, or any guarantor of Tenant's obl igat ions under th
is Lease, bankrupt, or appointing a receiver of Tenant, or of any guarantor of
Tenant's obligations under this Lease, or of the whole or any substantial part
of its property, without the consent of Tenant, or such guarantor, as
applicable, or approving a petition filed against Tenant, or any guarantor of
Tenant's obligations under this Lease, seeking reorgan ization or arrangement of
Tenant, or any guarantor of Tenant's obligations under this Lease, under the
bankruptcy laws of the United States, as now in effect or hereafter amended, or
any state thereof, and such order, judgment or decree shall not be vacated or
set aside or stayed within sixty (60) days from the date of entry thereof.

 

18. 1.6     Tenant, or any guarantor of Tenant's obligati ons under this Lease,
shall be in default with respect to any other agreement with  Landlord.





12

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



19.



REMEDIES.

 

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever , concurrently or consecutively and not
alternatively:

 

I 9.1.1 Landlord may, at its election, terminate this Lease or terminate
Tenant's right to possession only, without terminating the Lease.

 

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any tem1ination of Tenant' s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord's former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant's signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinqu ishing Landlord's right to rent or any other right given to Landlord
under this Lease or by operation oflaw.

 

19.1.3 Upon any termination of th is Lease, whether by lapse of time or
otherwise, Landlord shall, subject to Landlord' s obligation, if any, to
mitigate under Texas law, be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of th is Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue ; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

 

19.



1.4   Upon any termination of Tenant's right to possession only without terminat
ion of the Lease:

 

19. 1.4.1 Neither such termination of Tenant's right to possession nor
Landlord's taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant's obligation to pay the rent, including any amounts
treated as additional rent, under this Lease for the full Term, and if Landlord
so elects Tenant shall continue to pay to Landlord the entire amount of the rent
as and when it becomes due, including any amounts treated as additional rent
under this Lease, for the remainder of the Term plus any other sums provided in
this Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that neverthe less Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preferen ce or priority to the showing or leasing of the Premises or port ions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospect ive tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet th e Premises for a greater or lesser tem1 than that remaining under th
is Lease, the right to relet only a portion of the Premises, or a portion of the
Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay th e
cost thereof, together with Landlord's expenses of reletting, including, without
limitation, any commission incurred by Landlord , with in five (5) days of
Landlord's demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit­ worth iness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker 's comm issions and other leasing costs) all no less favorable to
Landlord than as called for in this Lease, nor shall Landlord be required to
make or perm it any assignment or sublease for more than the current tem1 or
which Landlord would not be required to permit under the provisions of Article
9.





13

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landl ord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating  and Landlord's expen ses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney's fees and broker's commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises ; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant's future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant 's benefit.

 

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant 's sole expense. Without limiting the
general ity of the foregoing, Landlord may, at Landlord's option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with  its obligations under this Lease and correct the same, without
being deemed in any manner  guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant's business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord's demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant's obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

 

19.3 Tenan t understands and agrees that in entering into this Lease, Landlord
is relying upon receipt of all the Annual and Monthly Installments of Rent to
become due with respect to all the Premises originally leased hereunder over the
full Initial Term of this Lease for amortization, including interest at the
Amortization Rate. For purposes hereof, the "Concession Amount" shall be defined
as the aggregate of all amounts forgone or expended by Landlord as free rent
under the lease, under Exhibit B  hereof for tenant improvement allowances
(excluding therefrom any amounts expended by Landlord for Landlord's Work, as
defined in Exhibit B), and for brokers ' commissions payable by reason of this
Lease. Accordingly, Tenant agrees that if this Lease or Tenant's right to
possession of the Premises leased hereunder shall be terminated as of any date
("Default Termination Date") prior to the expiration of the full Initial Term
hereof by reason of a default of Tenant, there shall be due and owing to
Landlord as of the day prior to the Default Termination Date, as rent in
addition to all other amounts owed by Tenant as of such Date, the amount
("Unamortized Amount") of the Concession Amount determined as set forth below;
provided, however, that in the event that such amounts are recovered by Landlord
pursuant to any other provision of th is Article 19, Landlord agrees that it
shall not attempt to recover such amounts pursuant to this Paragraph 19.3. For
the purposes hereof, the Unamortized Amount shall be determined in the same
manner as the remaining principal balance of a mortgage with interest at the
Amortization Rate payable in level payments over the same length of time as from
the effectuation of the Concession concerned to the end of the full Initial Term
of this Lease would be determined. The foregoing provisions shall also apply to
and upon any reduction of space in the Premises, as though such reduction were a
termination for Tenant's default, except that (i) the Unamortized Amount shall
be reduced by any amounts paid by Tenant to Landlord to effectuate such
reduction and (ii) the manner of application shall be that the Unamortized
Amount shall first be determined as though for a full termination as of the
Effective Date of the elimination of the portion, but then the amount so
determined shall be multiplied by the fraction of which the numerator is the
rentable square footage of the eliminated portion and the denominator is the
rentable square footage of the Premises originally leased hereunder; and the
amount thus obtained shall be the Unamortized Amount.

 

19.4 If, on account of an y breach or default by either party in its obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for the non-defaulting party to employ or consult with an attorney
or collection agency concerning or to enforce or defend any of the
non-defaulting party's rights or remedies arising under this Lease or to collect
any sums due from the defaulting party, the defaulting party agrees to pay all
costs and fees so incurred by the non-defaulting party, including, without
limitation, reasonable attorneys' fees an d costs. LANDLORD AND TENANT EACH
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY.

 

19.5     Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall  pursuit  of any remedy
provided in this  Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation  of any of the terms, provisions and covenants contained in this
Lease.





14

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



19.6 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shal l be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in th is Lease shall be deemed or construed to constitute a
waiver of any other violati on or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord' s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord 's right to enforce any
such remedies with respect to such Default or any subsequent Default .

 

19.7



Intentionally Deleted.

 

19.8 Any and all property which may be removed from the Prem ises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord' s possession or under Landlord 's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord 's option,
be deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

19.9 If more than two (2) Events of Default occur during any calendar year of
the Term (including any renewal of the Term) which have not been cured within
the notice and cure periods permitted under this Lease, Tenant's renewal
options, expansion opti ons, purchase options and rights of first offer and/or
refusal, if any are provided for in this Lease, shall be null and void.

 

20.



TENANT'S BANKRUPTCY OR INSOLVENCY.

 

20.1 Ifat any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protect ion of debtors as in effect at such
time (each a "Debtor 's  Law"):

 

20. l.l Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant' s assets (each a "Tenant's Representative") shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor 's Law. Without limitation of the generality of
the foregoing, any right of any Tenant 's Representative to assume or assign
this Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20. 1.1.1 Such Debtor's Law shall provide to Tenant's Representative a right of
assumption of this Lease which Tenant's Representative shall have timely
exercised and Tenant's Representative shall have fully cured any default of
Tenant und er this Lease.

 

19.20.3.2 Tenant' s Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
rent an amount equal to the larger of: (a) three (3) months' rent and other
monetary charges accruing under this Lease; and (b) any sum specified in Article
4; and shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation , such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant 's
Representative has and will continue to have sufficient unencumbered assets
after the paymen t of all secured obligations and administrative expenses to
assure Landlord that Tenant's Representative will have sufficient funds to
fulfil l the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenan t's obligations under this Lease.





15

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



19.20.3.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mongage, financing agreement or other agreement by
which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor's Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performin g its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

22.



CASUALTY

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord's reasonable estimation such damage can be materially
restored within one ht:.ndred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord's reasonable estimation of the length of time within
which material restoration can be made, and Landlord 's determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed "materially restored" if they are in such condition as would not prevent
or materially interfere with Tenant 's use of the Premises for the purpose for
which it was being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord's reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.-

 

22.4 In the event that Landlord should fail to complete such  repairs and
material restoration within  sixty (60) days after the date estimated by Landl
ord therefor as extended by this Section 22.4, Tenant may at its option and as
its sole remedy terminate this Lease by delivering written notice to Landlord ,
within fifteen (15) days  after  the  expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided,  however, that  if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or
other  causes  beyond  the reasonable control of Landlord, the period for
restoration, repair or rebuilding shall be extended for the amount of  time
Landlord  is so delayed.

 

22.5 Notwithstand ing anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twel ve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate th is Lease by notice to Landlord within fifteen

 





16

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



( 15) days after receipt of Landlord's notice; and (b) in the event the holder
of any indebtedness secured by a mortgage or deed of trust covering the Premises
or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant with in fifteen ( 15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

 

22.6 In the event of any damage or destr uction to the Building or Premises by
any peril covered by the provisions of th is Article 22, it shal l be Tenant's
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith , at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

23. EMINENT DOMAIN. Ifall or any substantial part of the Premises shall be taken
or appropriated by any public or q uasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice tem1inating this Lease, except
that Tenant may on ly terminate this Lease by reason of taking or appropriation,
if such taking or appropriati on shall be so substantial as to material ly
interfere with Tenant 's use and occupancy of the Premises. Ifneither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant's trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in th
is Lease in favor of Tenant, and in such event Tenant agrees to look solely to
the responsibility of the successor in interest of Landlord in and to this
Lease. Except as set forth in this Article 24, this Lease shall not be affected
by any such sale and Tenant agrees to attom to the purcha ser or assignee. If
any security has been given by Tenant to secure the  faithful performance of any
of the covenants of this Lease, Landlord may transfer or deliver said security,
as such, to Landlord's successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within ten (I0) days following any written request
which  Landlord  may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid ; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant's statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocabl y agrees
that if Tenant fails to execute and deliver such certificate with in such ten
(10) day period Landlord or Landlord's beneficiary or agent may execute and
deliver such certificate on Tenant's behalf, and that such certificate shall be
ful ly binding on Tenant.

 

26.



SURRENDER OF PREMISES.

 

26. I Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant's failure to arrange such joint inspection s and/or parti cipate  in
either such inspection, Landlord's inspection at  or after Tenant's vacating the
Premises shall be conclusi vely deemed correct for purposes of determining
Tenant's responsibility for repairs and restoration .

 

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including carpeting (collectively,
"Alterations"), shall be and remain the property of Tenant during the
Term.   Upon the





17

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



expiration or sooner termination of the Term, all Alterations shall become a
part of the realty an d shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if Landlord elects by notice given to Tenant at least ten (J O) days
prior to expiration of the Term, Tenant shall, at Tenant's sole cost, remove any
Alterations, including carpeting, so designated by Landlord 's notice, and
repair any damage caused by such removal. Tenant must, at Tenant 's sole cost,
remove upon termination of th is Lease, any and all of Tenant's furn iture,
furnishings, movable partitions of less than full height from floor to cei ling
and other trade fixtures and persona l property (coll ecti vel y, "Personalty").
Personalty not so removed shall be deemed abandoned by the Tenant and title to
the same shal l thereupon pass to Landlord under this Lease as by a bill of
sale, but Tenant shall remain responsible for the cost of removal and disposal
of such Personalty, as well as any damage caused by such removal. In lieu of
requiring Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may, by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord .

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earl ier termination of the Term Upon the expiration or earlier termination of
the Tem1, Tenant shall pay to Landlord the amount, as estimated by Lan dlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant's obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partm:r ur individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant's Not ice Address.

 

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be pa id
by Tenant under this Lease, Tenant shall reimburse to Landlord , upon demand,
any and all taxes payable by Landlord (other than net income taxes) whether or
not now customary or within the contemplation of the parties to this Lease: (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession , leasing, operation, management , maintenance, alteration,
repair, use or occupancy of the Premises or any portion thereof, including any
sales, use or service tax imposed as a result thereof; (c) upon or measured by
the Tenant's gross receipts or payroll or the value of Tenant's equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferr ing
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant's equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

 

29. RELOCATION OF TENANT. If Tenant, or any sublessee of Tenant, is not
occupying the entire of any floor with in the Premises, then Landlord, at its
sole expense, on at least sixty (60) days prior written notice, may require
Tenant to move from such floor to other space of comparable size and decor in
order to permit Landlord to consolidate the space leased to Tenant with other
adjoining space leased or to be leased to another tenant. In the event of any
such relocation, Landlord will pay all expenses of prepar ing and decorating the
new premises so that they will be substan tially similar to that part of the
Premises from which Tenant is movin g, and Landlord wil l also pa y the expense
of moving Tenant's furniture and equipment to the relocated premises. In such
event th is Lease and each and al l of the terms and covenants and conditions
hereof shall remain in full force and effect and thereupon be deemed applicable
to such new space except that revised Referen ce Pages and a revised Exhibit A
shall become part of this Lease and shall reflect the location of the new
premises.

 

 

 

30.PARKING.

 

30.1 During the initial Term of this Lease, Tenant agrees to lease from Landlord
and Landlord agrees to lease to Tenant, 4.5 unreserved parking spaces for every
1,000 rentable square foot of leased space within the Premises.  Except as
permitted in Section 1.2, in no event shall Tenant's use of the Premises entitle
Tenant to any parking spaces in excess of the number expressly permitted
hereunder. Approximately 44% of Tenant's parking shall be in the Building's
structured garage. Five (5) of Tenant 's allotted number of parking spaces
hereunder shall be designated by



18

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

Landlord as Tenant' s visitor parking spaces, and the cost of visitor parkin g
signage shall be at Tenant 's cost and may be deducted from the Tenant
Improvement Allowance (as defined in Exhibit B). There shall be no charge during
the initial Term for the spaces allocated to Tenant under this Section 30. l
(namely, 4. 5/ 1000 as aforesaid). This right to park in the Building's parking
facilities (the "Parking Facility") is on an unreserved, nonexclusive , first
come, first served basis, for passenger-size automobiles and is subject to the
following terms and conditions:

 

30.1.1 Except as otherwise stated in Section 30.1 above, Tenant shall pay to
Landlord, or Landlord 's designated parking operator, the Building's prevailing
monthly parking charges, without deduction or offset, on the first day of each
month during the Term of this Lease. Landlord will notify Tenant upon not less
than thirty (30) days' notice of any increases in the monthly parking charges
prior to billing Tenant any increases.  No deducti ons from the monthly charge
shall be made for days on which the Parking Facil ity is not used by Tenant.

 

29.3.2 Tenant shall at all times abide by arid shall cause each of Tenant' s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, "Tenant's Parties") to abide by any
rules and regulations ("Rules") for use of the Parking Facility that Landlord or
Landlord's garage operator reasonably establishes from time to time, and
otherwise agrees to use the Parking Facility in a safe and lawful manner.
Landlord reserves the right to adopt, modify and enforce the Rules governing the
use of the Parking Facility from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. Landlord may
refuse to permit any person who violates such Rules to park in the Parking
Facility, and any violation of the Rules shall subject the car to removal from
the Parking Facility.

 

29.3.3 Unless specified to the contrary above, the parking spaces hereunder
shall be provided on a non­ designated "first-come, first-served" basis.
Landlord reserves the right to assign specific spaces, and to reserve spaces for
visitors, small cars, disabled persons or for other tenants or guests, and
Tenant shall not park and shall not allow Tenant's Parties to park in any such
assigned or reserved spaces. Tenant may validate visitor parking by such method
as Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Tenant acknowledges that the Parking Facility may
be closed entirely or in part in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the Parking Facility, or
ifrequired by casualty, strike, condemnation, act of God, governmental law or
requirement or other reason beyond the operator's reasonable control.

 

29.3.4 Tenant acknowledges that to the fullest extent permitted by Jaw, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of the Project (including without limitation, any loss or damage
to tenant's automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
Parking Facility by Tenant or any Tenant's Parties, whether or not such loss or
damage results from Landlord's active negligen ce or negligent omission. The
limitation on Landlord's liability under the preceding sentence shall not apply
however to Joss or damage arising directly from Landlord's willfu l misconduct.
Without limiting the foregoing, if Landlord arran ges for the parking areas to
be operated by an independent contractor not affi liated with Landlord, Tenant
acknowledges that Landlord shall have no liability for claims arising through
acts or omissions of such independent contractor. Tenant and Tenant's Parties
each hereby voluntarily releases, discharges, waives and relinquishes any and al
l actions or causes of action for personal injury or property damage occurring
to Tenant or any of Tenant's Parties arising as a result of parking in the
Parking Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action and in all events,
Tenant agrees to look first to its insurance carrier and to require that
Tenant's Parties look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the Parking Facility.

 

30. l  .5 Upon any permitted assignment or sublease the number of parking spaces
available  to Tenant hereunder shall be reduced so that the same shall not
exceed 4 parking passes per 1,000 rentable square feet in the Premises. Such
right to park  in the reduced  number  of spaces as aforesaid  shall contin ue
to be on  an unreserved, non-exclusive, first





19

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



come, first service basis for passenger size automobiles and shall otherwise be
subject to the tenns and conditions of this Article except as herein amended.

 

30. J .6 In the event any surcharge or regulatory fee is at any time imposed by
any governmenta l authority with reference to parking , Tenant shall (commencing
after two (2) weeks' notice to Tenant) pay, per parking pass, such surcharge or
regulatory fee to Landlord in advance on the first day of each calendar month
concurrently with the month installment of rent due under th is Lease. Landlord
will enforce any surcharge or fee in an equitable manner amongst the Building
tenants.

 

30.2     IfTenant violates any of the tenns and cond i tions of this Article,
the operator of the Parking Facility shall have the right to remove from the
Parking Faci lity any vehicles hereunder which shall have been involved or shall
have been owned or driven by parties involved in causing such violation,
without  liability therefor whatsoever.

 

31. .DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are
for conven ience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following "Land lord Entities", being Landlord, Landlord's investment manager,
and the trustees, boards of directors, officers, genera l partner s,
beneficiaries, stockholders, employees and agents of each of them.  Any option
granted to Landlord shall also include or be exercisable by Landlord 's trustee,
beneficiary , agents and employees, as the case may be.   In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several.  The tenns "Tenant" and "Landlord" or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and pennitted assigns,
according to the context hereof.  The tenn "rentable area" shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and Tenant
's Proportiona te Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstan ce reasonably justifyin g
adjustment.  The term "Building" refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto.  If the Building is part of a larger  complex  of
structures, the term  "Building" may  include the  entire
complex,  where  appropriate (such  as shared Expenses, Insurance Costs or
Taxes) and subject to Landlord's reasonable discretion.

 

32. TENANT'S AUTHORITY. If Tenant signs as a corporation, partner ship, trust or
other legal entity each  of the persons executing this Lease on beha lf of
Tenant represents and warrants that Tenant has been  and is qualified to do
business in the state in wh ich the Building is located, that the entity has
full right and authority to enter into this Lease, and that all persons signing
on behalf of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery of this Lease,
a  corporate resolution, proof of due authorization  by  partners, opinion  of
counsel or other appropriate documentation reasonably acceptable to Landlord
evidencing the due authorization of Tenant to enter into this Lease.

 

33. FINANCIAL STATEMENTS ANl> CREDIT REPORTS. At Landlord
's  request,  Tenant  shall  deliver  to Landlord a copy, certified by an
officer of Tenant as being a true and correct copy, of Tenant 's most recent
audited financial statement, or, if unaudited, certified by Tenant's chief
financial officer as being true, complete and correct  in  all  material
respects . Tenant hereby authorizes Landlord to obtain one or more
credit  reports on Tenant  at any time,  and shall execute such further
authorizations as Landlord may reasonably require in order to obtain a credit
report.

 

34. COMMISSIONS. Each  of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connect ion with this Lease,
except as descri bed on the Reference Pages.

 

35. TIME AND APPLICABLE  LAW.  Time is of the essence of th is Lease and all of
its provisions.  This Lease shall in al l respects be governed by the laws of
the state in which the Building is located.

 

36. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 





20

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



37. ENTIRE AGREEMENT. This Lease, together with its exh i bits, contains all
agreements of the part i es to this Lease and supersedes any previous negotiati
ons. There have been no representations made by the Landlord or any of its
representatives or understandings made between the parties other than those set
forth in this Lease and its exh ibits. This Lease may not be modified except by
a written instrument duly executed by the parti es to this Lease.

 

38. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to  be
a  reservation of the Premises. Landlord shall not be bound by this Lease until
it has received a copy of this Lease duly executed by Tenant and has delivered
to Tenant a copy of this Lease duly executed by Landlord , and until such
delivery Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant unt il such time as Tenant has paid to Landlord the first month 's rent
as set forth in Artic le 3 and any sum owed pursuant to th is Lease.

 

39.  RECORDATION.  Tenant shall not record or register this Lease or a short
form memorandum hereof without the prior written consent of Landlord, and then
shall pay all charges and taxes incident such recording or registration.

 

40. RIGHT OF FIRST OFFER.

 

40.1 During the initial Term (except as hereinbelow stated), and provided (i)
Tenant is not then in default under the terms, covenants and conditions of the
Lease and (ii) Tenant and/or its Permitted Transferee is then in occupation of
the entire of the Premises (any permitted occupation by a Tenant vendor shall be
deemed occupation by Tenant for purposes of this Article 40), Tenant shall have
(a) a one time right of first offer on all of the space (the "Sky Chefs Space")
that is, as of the Commencement Date, occupied by LSG Lufthansa Service Holdings
A.G. and LSG Sky Chefs, L.L.C. (collectively, "Sky Chefs") as and when the Sky
Chefs Space becomes available and is vacated by the prior tenant and all
occupants thereof and

(b) subject to the existing rights of Sky Chefs therein, an ongoing and
continuous right of first offer on all other space within the Building (the
"ROFO Space") as and when the ROFO Space becomes available and is vacated by the
prior tenants and all occupants thereof.

 

40.2 Upon the Sky Chefs Space or any of the ROFO Space becoming available, as
applicable (the "Availa ble Space"),   Land lord shall give written notice (the
"Notice" ) to Tenant of the terms and conditions on which Landlord  is willing
to offer the Available Space to Tenant based on then preva iling market
economics and concessions for the leasing of such space (the "Offer") and Tenant
shall have a period  of   ten (I0) days from and including the date of delivery
of the Notice in which to exercise Tenant's right to lease the Available Space
pursuant to the terms and conditions of the Offer, failing which Landlord may
lease the Available Space or any part thereof to any third party lease prospect
(the "Prospect") on whatever basis Landlord desires, except however that,
Landlord must re-offer the Available Space to Tenant if, in any offer to the
Prospect, the average Annual Rent per square foot is reduced by more than ten
percent (I0%) and/or if any available tenant improvement allowance is increased
by more than ten percent ( 10%) per square foot.  In such event, upon receipt of
a written notice from Landlord with the terms of such re-offer (the "Re-Offer"),
Tenant shall have a period of five (5) business days from and including the date
of delivery of the re-offer notice in which to exercise Tenant's right to lease
the Available Space pursuant to the terms and conditions of the Re-Offer,
failing which Landlord shall be at liberty to lease the Available Space to the
Prospect upon the terms and conditions of the Re-Offer.   Time is of the essence
herein.  Tenant acknowledges that if Tenant counteroffers the Offer, or the
Re-Offer as appl icable, or does not timely deliver Tenant's acceptance of the
Offer, or the Re-Offer as applicable, then Landlord shall be at l iberty at any
time thereafter in its sole and absolute discretion (even if Landlord has
commenced negotiations with Tenant) to determine that Tenant has waived its
option to take the Available Space, and Landlord may thereupon lease the
Available Space, or any part thereof, to the Prospect as hereinabove provided.
Tenant shal l maintain strict confidentiality of the identity of Landlord's
lease prospects and Landlord's market and other information provided to Tenant
pursuant to th is Article 40.

 

40.3 Landlord acknowledges that any lease of the Ava ilable Space by Tenant
hereunder shall be conterminous with the Term under thi s Lease. In
consideration of such acknowledgement, Tenant agrees that the expansion options
perm itted under this Article 40 sha ll not apply during the last year of the in
itial Tenn. In addition, i f after the sixth (6'h) year of the initial Tenn,
Landlord rece ives a bona fide offer from a Prospect to lease the applicable
Available Space for a term which extends beyond the in itial Term of th is
Lease, then , with in the applicable time periods set forth above, Tenant shall
either waive its right of first offer for such Avai Jable Space, or elect to
take the Availab le Space on the terms of such offer (provided that, at Tenant's
election, the term specified in such offer may be limited to five (5) years) and
extend the initial Term of this Lease so that it expires on the expiration date
set forth in such offer (subject to the five (5) year limit as aforesaid) (the
rent for the Premises during such extended term shall be at the rate per square
foot specified in such offer for





21

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



the period of the extended tem1). Such extension of the tem1 under this Article
40 shall not affect Tenant's renewal right under Article 41 below.

 

40.4 If Tenant exercises an expansion option hereunder, then effective as of the
date Landlord deli vers the Available Space, the Available Space shall
automatically be included within the Premises and subject to all the terms and
conditions of the Lease, except as set forth in Landlord's notice and as
follows:

 

40.4.1 This option is not transferable; the parties hereto acknowledge and agree
that they intend that this option to expand the Premises shall be "personal" to
Conexis Benefits Administrators, L.P ., or any Permitted Transferee, and that in
no event will any assignee or sublessee have any rights to exercise this option
to expand.

 

40.4.2 Tenant's Proportionate Share shall be recalculated, using the total
square footage of the Premises, as increased by the Available Space.

 

40.4.3 The Available Space shall be leased on an "AS-IS" basis and Landlord
shall have no obligation to improve the Available Space or grant Tenant any
improvement allowance thereon.

 

40.5 If so requested by Landlord, Tenant shall, prior to the beginning of the
term for the Available Space, execute a written amendment to this Lease
confirming the inclusion of the Available Space and the terms of the Offer
including the  Annual Rent for the Available Space.

 

41. RENEWAL OPTION. Tenant shall, provided the Lease is in full force and effect
and Tenant is not in default under any of the terms and conditions of the Lease
at the time of notification or commencement, have one (1) option to renew this
Lease for a term of five (5) years as of the date the renewal term is to
commence, on the same terms and conditions set forth in the Lease, except as
modified by the tenns, covenants and conditions as set forth below:

 

41.1 If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is twelve (12)
months prior to the expiration of the initial Term of the Lease but no later
than the date which is nine (9) months prior to the expiration of the in itial
Term of the Lease. If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the Term of the Lease.

 

41.2 The Annual Rent and Monthly Installment of Rent in effect at the expiration
of the initial Tenn of the Lease shall reflect the current fair market rental
for comparable space in the Building and in other similar buildings in the same
rental market as of the date the renewal term is to commence, taking into
account the specific provisions of the Lease which will remain constant.
Landlord shall advise Tenant of the new Annual Rent and Monthly Installmen t of
Rent for the Premises no later than thirty (30) days after receipt of Tenant's
written request therefor. Said request shall be made no earlier than thirty (30)
days prior to the first date on which Tenant may exercise its option under this
Paragraph. Said notification of the new Annual Rent may include a provision for
its escalation to provide for a change in fair market rental between the time of
notification and the commencement of the renewal term. Tenant shall have ten
(10) days from said notification (the "Negot iation Period") to provide Landlord
with written notice that Tenant accepts the revised Annual Rent and Monthly
Installment of Rent.·

 

41.3 Should Landlord and Tenant fail to reach agreement during the Negotiation
Period, either party may within five (5) days thereafter, refer such dispute to
arbitration. Within ten (I0) days following the Negotiation Period, the parties
shall each appoint a real estate appraiser who special izes in the field of
commercial office space leasing in the Las Colinas/Freeport, Irving, Texas
market, has at least ten (I0) years of experience in such field and is
recognized within the field as being reputable and ethical. Such two appraisers
shall each determine the fair market rental for the Premises for the renewal
term . Ifthe greater of such two determinations is not more than five percent
(5%) higher than the lesser of such two determinations , then the  fair market
rental shall equal the mean of such two determinations . If the greater of such
two determinations is more than five percent (5%) higher than the lesser of such
two determinations, then the two appraisers shall, within ten ( 10) days, render
separate written reports of their determinations and shall together appoint a th
ird similarly qualified appraiser. The third appraiser shall, with in ten ( J O)
days after his or her appointment, make a determination of the fair market
rental, wh ich shall equal the mean of the three (3) determ inations and shall
be final, conclusive and binding on both parties. Landlord and Tenan t shall
each bear the cost of its appraiser and Tenant shall bear the cost of the third
(3'd) appraiser. Upon the determination of the matters referenced in this
Article 41, Landlord and Tenant shall enter into an agreement supplementary to
the Lease, as amended, setting forth the new Annual Rent and Monthly Installment
of Rent for the renewal term, but the failure to enter into any such
supplementary agreement shall not affect the exercise of Tenant's

 





22

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



option under this Article 4 l. If such arbitration shall not be concluded prior
to the commenceme nt of the renewal term, then the initial Monthly Installment
of Rent for the renewa l term shall be the same as that payable by Tenant during
the last month of the initial Term. If the arbitration shall result in a lower
rent, Tenant shall be entitled to a credit against the next succeeding instal
lments ofrent due hereunder for such overpayment as it shall have theretofore
made. Ifthe arbitration shall result in a higher rent, Tenant shall promptly pay
to Landlord the amount of the underpayment.

 

41.4 This option is not transferable; the parties hereto acknowledge and agree
that they intend that this option to renew the Lease shall be "personal" to
Conexis Benefits Administrators, L.P., or any Permitted Transferee, and
that  in  no event will any assignee or sublessee have any right s to exercise
this option to renew.

 

41.5



Upon exercise of this option Tenant shall have no further right to extend the
Term of the Lease.

 

42.



TERMINATION OPTION. Provided (i) Tenant is not then in default under the terms,
covenants and conditions of the Lease, and (ii) Tenant pays to Landlord the
Termination Payment (defined below) in the manner set forth below, Tenant shall
have a one time right to terminate this Lease effective as of the last calendar
day of the eighty fourth (841h) month of the Term (the "Term ination Date") in
accordance with the following provisions. Tenant's one time right to terminate
the Lease must be exercised by written notice to Landlord at least twelve (12)
months prior to the Termination Date or Tenant shall have waived its right of
termination. Time is of the essence in giving such notice. As a condition to
exercising such right of termination , Tenant must pay to Landlord, at the same
time as Tenant gives its termination notice, a cash amount (the " Termination
Paymen t") which is calculated as an amount equal to the total of :

 

(a)



five (5) month's then base rent (namely the then Monthly Installment of Rent
XS);

 

(b)



electricity costs for the previous five (5) month period; and

 

(c)



the  unamortized   costs  (based  on  an  amortization  rate  of  ten  percent  (10%)  per  annum)  of  Landlord's
leasing costs, including but not lim ited to al l of the Tenant Improvement
Allowances (as defined in Exhibit

a) paid to Tenant for all of the space leased by Tenant prior to the Termination
Date, electricity abatement, reasonable legal costs and brokerage commissions
paid by Landlord in connection with the Lease, calculated on a straight-line
basis over the initial Term of the Lease.

 

Tenant's failure to timely pay the Termination Payment as aforesaid shall render
the exercise of the termination option null and void. If Tenant properly gives
notice of termination and timely pays the Termination Payment as above required,
then the Lease shall terminate on the Termination Date as if such date were the
scheduled expiration date of the Lease, but without prejudice to (I) all rights
and remedies available to Landlord for any antecedent breach of covenant by
Tenant under this Lease and (II) the continuance of all obligations or
liabilities (including Tenant ind emnities) which are expressly stated to
survive the termination of the Lease. This option is not transferable ; the
parties hereto acknowledge and agree that they intend that this early
termination option shall be "personal" to Conexis Benefits Administrators, L.P.,
or any Permitted Transferee and that in no event will any assignee or sublessee
have any rights to exercise such option.

 

43. USE OF ROOFTOP SPACE. Landlord hereby agrees that, during the Lease Term,
Tenant shall have the non­ exclusive right to install in and on the roof of the
Building, a satellite dish, antenna and related equipment (collectively, the
"Satellite System") upon the terms and subject to the conditions set forth
below:

 

43.1 Tenant shall, at Tenant's sole cost and expense, provide for the
installation of the Satellite System and for all service, repairs, and
maintenance to the Satellite System. Tenant shall first submit to Landlord for
approval by Landlord, and, if applicable, Las Colinas Association, plans and
specifications with regard to the proposed structure and location of the
Satellite System. No installation work shall commence pending receipt by Tenant
of prior written approval from Landlord, and, if applicable, Las Colinas
Association, of such plans and specifications and al l necessary licenses,
permits and approvals for the installation , use and operation of the Satellite
System. The Satellite System shall be located so as not to be visible except
from above the Building, and shall have no visible markin g or logo. With
respect to the installation of the Satellite System, the Satellite System shall
not be affixed to the roof of the Bui lding by nail, bolt, screw, or other
device which penetrates the roof, and Ten ant acknowledges that it is an express
condition of the license herein contained that all roof penetrations including
wiring penetration s shall be made solely by Landlord's roofing contractor (and
by no other contractor whatsoever) at Tenant's sole cost and expense. The
Satellite System shall be maintained by Tenant in good order and repair and in a
safe condition. In the event that Tenant fails to so maintain the Satellite
System and Landlord, in Landlord's sole but reasonable discretion, deems such
failure to present a danger of injury to persons or damage to property in or
about the





23

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



Building, Landlord , after providing Tenant with five (5) days prior written
notice (except in the case of an emergency) may complete such repairs or
maintenance and recover the cost thereof from Tenant, which sum shall be due and
payable within ten (I0) business days after Landlord's written notice to Tenant
with respect thereto.

 

43.2 Tenant may not substitute or modify the Satellite System or any part
thereof, without the prior written approval of Landlord, and, if applicable, Las
Colinas Association. Any substitution or modification approved by Landlord and,
if applicable, Las Colinas Associat ion, shall automatically become a part of
the Satellite System, and all terms of this Article 43 shall apply to such
substitution and/or modificat ion.

 

43.3 Tenant shall take all measures necessary to ensure that the Satellite
System does not interfere with or disturb the operation of any other satellite
system or business of Landlord or of any other tenant or occupant of the
Building or of any other authorized party. Tenant shal l remove the Satellite
System, or at Landlord 's discretion, modify the Satellite System or relocate
the Satellite System to another area approved by Landlord in the event that the
Satellite System, in Landlord's sole but reasonable judgment, causes any
interference with or disturbs the operation of any other satellite system or
business of Landlord or of any other occupants of the Building or creates or
results in any noise or nuisance to any other occupant of the Building, or areas
adjacent thereto. Tenant must immed iately shut off the Satellite System upon
notification of interference and may restart, modify or relocate the Satellite
System to test for interference only with Landlord's permission.

 

43.4 The Satellite System is solely for use for Tenant's internal business and
the benefits of the Satellite System may not be provided by Tenant to third
parties. Landlord may require, as a condition to the issue of its consent, that
any provider installing the Satellite System shall enter into a separate
agreement with Landlord on Landlord's standard form. The Satellite System may
not be sold or rented by Tenant to third parties, nor may Tenant sublet or
assign the license herein granted to Tenant. Any electrical usage associated
with the Satellite System shall be governed by the provisions of Article 13 of
this Lease.

 

43.5 Tenant shall, at Tenant's sole cost, take all measures necessary to ensure
that any radiation emitted from the Satellite System is emitted only in
non-harmful levels and that the Satellite System strictly complies with all
laws, rules, regulations, ordinances and codes, whether now or hereafter
existing, of all federal, state and local governmental authorities and to al 1
contractual obligations to which Tenant is bound in connection with such
Satellite System, including, without limitation, regulations of the Federal
Communications Commission, the Environmental Protection Agency, and the
Occupationa l Safety and Health Administration. In the event such compliance
shall require modifications of the Satellite System, no modification shall be
made without Landlord 's prior written consent, which may be withheld or granted
on such terms and conditions as Landlord may determine in its sole discretion in
the event that such modifications (i) affect the structural integrity of the
Building, the Building systems, including without limitation , the electrical,
communications, or signal systems, (ii) confl ict with any of the terms and
conditions of this Lease, (iii) affect any warrant ies which Landlord has with
respect to the Building, (iv) cause Landlord to be in violation of any laws,
rules, regulations, ordinances or codes of any federal, state or local
governmental authorities or any contractual obligations to which Landlord is
bound with respect to the Building or (v) are not approved by Las Colinas
Association to the extent that its approval must be obtained by Landlord.

 

43.6 In the event that Landlord determines in its reasonable discretion that
Tenant is in default under this Article 43, Landlord may, at Landlord's option,
require Tenant to cease all operation of the Satellite System with in
twenty-four (24) hours of Tenant receiving written notice from Landlord and
require Tenant to either modify, relocate or remove the Satellite System, at
Tenant's sole cost, to remedy any such interference or non-compliance.

 

43.7 Upon the expiration or termination of the Term, or if otherwise so required
under this Article 43, Tenant shall, at Tenant's sole cost and expense, remove
the Satellite System and restore the area of the Building on which the Satellite
System was located to its condition existing as of the date of execution of this
Lease. Such removal and restoration work shall be completed by Tenant with in
fifteen (15) days of the date on which the condition requiring such removal and
restoration work occurs. In the event that Tenant shall fail to complete the
removal of the Satellite System and the restorat ion of the affected portion of
the Building within such fifteen (15) day period, Landlord shall have the right
to effect such removal and restorat ion after provid ing Tenant with three (3)
days prior written notice, but shall not be obligated to do so, in which event,
Tenant shall reimburse Landlord for all costs incurred by Landlord in performing
such removal and restoration work. In addition, any Satellite System remaining
at the Building subsequent to the expiration of such fifteen ( 15) day period
after the notice is extended shall be deemed to have been abandoned by Tenant,
so that in no event shall Landlord have any duty to preserve or restore the Buil
ding on Tenant's behalf. If Landlord does choose to store the Satellite System
on Tenant's behalf, the actual and reasonable cost of storage incurred by
Landlord shall be reimbursed by Tenant on demand.  In such

 





24

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

event, Landlord shall also have the right to sell such Satellite System for
salvage value and to apply the proceeds derived from such sale to sums owing by
Tenant to Landlord hereunder.

 

43.8 As a material inducement to Landlord to grant the non-exclusive license
herein contained, Tenant hereby represents and warrants to Landlord that (i) the
Satellite System will have received approval from the Underwriters Laboratory
and from the Federal Communications Commission; (ii) the Satellite System will
be installed in accordance with the plans and specifications therefor as
approved by Landlord , in Landlord's sole but reasonable discretion; (iii) the
Satellite System will be designed to require minimum maintenance; (iv) the
Satellite System will not emit radiation; (v) the Satellite System will not
interfere with other like satellite systems located on the rooftop of the
Building or in the Building; and (vi) Tenant will have received all necessary
licenses and permits from all applicable governmental authorities regarding the
installation and operation of the Satellite System, prior to such installation
and operation .

 

43.9  Notwithstand ing any provision  in this Lease to the contrary, it is the
intention of the parties that Tenant bear a ll risks relating to the
installation, use, maintenance, operation and removal of the Satellite System;
therefore, notwithstanding any other provision of the Lease or this Amendment to
the contrary, Tenant shall defend, indemnify and hold harmless Landlord, its
parent, affiliates, shareholders, partners, members, managers, agents,
representatives, employees, contractors and invitees and their respective
affiliates from all  losses,  claims, judgments,  settlements, expenses,
damages, costs and  liabilities  arising  in
connection  with  or  relating  to  the installation, maintenance, repair, use,
operation and removal of the Satellite
System,  including,  without  limitation,  that  arising  from  Landlord's
negligence  (other  than  its gross  negligence).

 

43. I 0 Landlord shall not be liable to Tenant for any loss or damage to all or
any part of the Satellite System occasioned by theft, fire, act of God, public
enemy, injunction, riot, vandalism, malicious mischief, earthquake, flood,
strike, insurrection, war, court order, requisition , or order of governmental
body or authority or by any other cause whatsoever. Further Landlord shall not
be liable for any damage or inconvenience which may arise through the repair or
alteration of any part of the Building or through termination of the Lease.

 

43 .11 In addition to the insurance obligations of Tenant under Article 11 of th
is Lease, Tenant shall maintain a policy or policies of fire and extended
coverage insurance on the Satellite System, in such amounts as Tenant may deem
appropriate; provided, however, that Tenant shall never have any claim against
Landlord for any loss or damage that may occur to the Satellite System which
should be covered by insurance.

 

43. 12The provisions of this Article 43 shall survive the expiration or prior
termination of the Lease Term .

 

44. GUARANTY .  As additional consideration for Landlord to enter into this
Lease, Tenant shall cause Guarantor to execute a guaranty in the form attached
as Exhibit E to th is Lease and Tenant shall deliver the same to  Landlord
contemporaneously with Tenant's execution of this Lease.

 

45.         LIMITATION  OF LANDLORD' S LIABILITY.   Redress for any claim
against Landlord under this Lease shall be limited to and enforceable only
against and to the extent of Landlord 's interest in the Building. The
obligations of Landlord under this Lease are not intended to be and shall not be
personally binding on, nor shall any resort be had to the pri vate properties
of, any of its or its investment manager 's trustees, directors, officers,
partners, beneficiaries, members, stockholders, employees, or agents, and in no
case shall Landlord be liable to Tenant hereunder for any lost profits, damage
to business, or any form of special, indirect or consequent ial damages.

 

 

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 





25

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

Picture 1 [wage-20141231ex10272540bg002.jpg]

 

 

 

 

 

26

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT A -FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase II Limited Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord' s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

Picture 24 [wage-20141231ex10272540bg003.jpg]





A-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



EXHIBIT A - FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase II Limited Partnership, as Landlord and

Conexis Benefits Administrators , L.P., as Tenant

 

Picture 33 [wage-20141231ex10272540bg004.jpg]

 





A-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



EXHIBIT A - FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase IILimited Partnership , as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

 

Picture 27 [wage-20141231ex10272540bg005.jpg]

 

 

 

A-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1 -SITE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase II Limited Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

Exhibit A-1 is intended only to show the general location of the Building as of
the begi nn ing of the Tem1 of this Lease. It does not in any way supersede any
of Landlord 's rights set forth in Article 17 with respect to arrangements
and/or locations of publ ic parts of the Building and changes in such
arrangements and/or locations. It is not to be scaled; any measurement s or
distances shown should be taken as approximate.

 

Picture 29 [wage-20141231ex10272540bg006.jpg]

 

 

 

 

A-1-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT B -INITIAL  ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase II Limited Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

I.Acceptance of Initial Premises.   Except  as set  forth  in this
Exhibit,  Tenant accepts the  Initial Premises  in  its "AS-IS" condition as of
the Lease Reference Date.

 

2.



Space Plans . Landlord has, prior to its execution of th
is  Lease,  approved  the  space  plans  (the  "Space  Plans") prepared  by BOKA
Powel l, LLC (the "Architect") depicting improvements to be installed in the
Initial Premises.

 

3.



Working Drawings.

 

(a) Preparation and Delivery. On or before the tenth (JO'h) day following
Landlord 's execution of this Lease (such earlier date is referred to herein as
the "Working Drawin gs Delivery Deadline"), Tenant shall provide to Landlord for
its approval final working drawings, prepared by the Architect, and, as
applicable, Purdy McGuire (in connection with the MEP drawings), of al l
improvements that Tenant proposes to install in the Initial Premises; such
working drawings shall include the partition layout, ceiling plan, electrical
outlets and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable laws. If Tenant fails to timely
deliver such drawings, then each day after the Working Drawings Delivery
Deadline that such drawings are not delivered to Landlord shall be a Tenant
Delay day.

 

(b) Ap proval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within five (5) busi ness days after Tenant's
submission thereof. If Landlord disapproves of such working drawings, then Lan
dlord shall n otify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such working drawings in accordance with Landlord's
objections and submit the revised working drawings to Landlord for its review
and approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within three (3) business days after its receipt
thereof.  This process

shall be repeated until the working drawings have been finally approved by
Tenant and Landlord . If the working drawings are not fully approved (or deemed
approved) by both Landl ord and Tenant by the fifteenth (15111) business day
after the delivery of the initial draft thereof to Landlord , then each day
after such time period that such working drawings are not fully

approved (or deemed approved) by both Landlord and Tenant shall constitute a
Tenant Delay day.

 

(c) Landlord's   Approval;  Performance   of Work.  If any of Tenant's
proposed  construction  work will affect the Building's structure or the
Building's systems, then the working drawings pertaining thereto must be
approved  by the Building's engineer of record. Landlord's approval of such
working drawings shall not be unreasonably withheld, provided that ( I ) they
comply with all laws, (2) the improvements depicted thereon do not adversely
affect (in  the  reasonable discretion of Landlord) the Building's structure or
the Building's systems (including the Building's restrooms or mechanical rooms),
the exterior appearance of the Building, or the appearance of the Building's
common areas or elevator  lobby areas, (3) such working drawings are
sufficiently detailed to allow construction of the improvements in a good and
workmanlike manner, and (4) the improvements depicted thereon confonn to the
rules and regulations promu lgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant). As used herein, "Working Drawings" shall mean the final working
drawings approved by Landlord, as amended from time to time by any approved
changes thereto, and "Work" shall mean all improvements to be constructed in
accordance with and as indicated on the Working Drawings, together with any work
required by governmental authorities to be made to other areas of the Building
as a result of the improvements indicated by the Working Drawings. Landlord 's
approval of the Working Drawings shall not be a representation or warranty of
Landlord that such drawings are adequate for any use or comply with any law, but
shall merely be the consent of Landlord thereto. Tenant shall, at Landlord's
request, sign th e Working Drawings to evidence its review and approval thereof.
It shall be a matter for Tenant to satisfy itself that the Work is in compliance
with applicable laws. Landlord assumes no l iability for special, consequential,
or incidental damages of any kind whatsoever in connection with the design or
construction of the Work and the obtaining of permits, licenses and approvals,
and  makes  no representati ons, warrant ies, or guaranties regarding the same,
expressed or implied, including, with     limitation, warranties

 





B-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



of merchantability, compliance with applicable laws, fitness for a particular
purpose, or habitability .  The general  contractor for the Work shall be
responsible for obtain ing any perm its, licenses and governmental approvals
required  for  the construction of th e Work. Tenant shall be responsible for
obtaining any required cert ificate of occupancy and the non availability of the
same for reasons related directly or indirectly to or arising from Tenant's use
or proposed use or occupan cy of the In itial Premises shall  not delay
Substantial Completion (defined below) or  the  Initial  Premises  Scheduled
Commencement   Date.

 

4.



Bidd ing of Work . Prior to the commencement of the Work,  Landlord and Tenant
shall mutually agree upon  a list of five (5) qualified general con tractors who
shall be asked to competitively bid for the Work. Landlord and Tenant shall
together select the lowest qualified bid of th e five (5) general contractors to
perform the Work and Landlord shall enter into a contract  (the
··construction  Contract") with  the winning  general  contractor.

 

5. Change Orders. Tenant may in itiate changes in the
Work.  Each  such  change  must  receive  the  prior  written approval of
Landlord, such approval not  to be  unreasonably  withheld  or
delayed  and  Landlord's  response to be  delivered with in three (3) business
days of receipt of such request and all backup information requested by
Landlord;  however, (a) if such requested change would adversely affect (in the
reasonable discretion of Landlord) (1) the Building's structure or the
Building's systems (including the Building's restrooms or
mechanical  rooms),  (2) the exterior  appearance of the Building, or (3) the
appearance of the Building's common areas or elevator lobby areas, or (b) if any
such requested change might delay the Initial Premises Scheduled Commencement
Date, Landlord may withhold its consent in its sole and absolute discretion.
Upon completion of the Work, Tenant shall provide Landlord with an accurate
architectural "as-built" plan of the Work as constructed. If Tenant requests any
changes to the Work described in the Space Plans or the Working Drawings, then
such increased construction costs and any additional design costs incurred in
connection therewith as the result of any such change shall be added to the
Total Construction Costs.

 

6. Walk-Throu2h :Punchlist. When the Work in the Initial Premises is
Substantially Completed as provided herein, Landlord will notify Tenant and
within two (2) business days thereafter, Landlord 's representative and Tenant's
representative shall conduct a walk-through of the In itial Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work. Neither Landlord's
representative nor Tenant's represen tative shall unreasonably withhold h is or
her agreement on punchlist items. Landlord shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within thirty
(30) days after agreement thereon; however, Landlord shall not be obl igated to
engage overtime labor in order to complete such items. As used herein
"Substantial Completion'', "Substant ially Completed", and any derivations
thereof mean the Work in the Initial Premises is substantially compl eted such
that Tenant may conduct its business in the Initia l Premises (as reasonably
determined by Landlord) in substantial accordance with the Working Drawings.
Substantial Completion shall have occurred if Tenant may occupy the Initial
Premises for the purpose of conducting its business even though minor details of
construction, decoration and mechanica l adjustments remain to be completed by
Landlord

 

7.Excess Costs. The entire cost of performing the Work (excluding the cost of
provision  of  util ities  during construction, but including design of the Work
and preparation  of the Working Drawings, Landlord's costs in connection with
its review and approval of Working Drawings, costs under the Construction
Contract, costs of additional jan itorial services, general tenant signage,
related taxes and insurance costs, and the construction management fee
referenced below, all of which costs are herein collectively called the "Total
Construction Costs") in excess of the  Tenant  Improvement  Allowance
(hereinafter defined) shall be paid by Tenant. Upon approval of the
Working  Drawings and selection of a contractor, Tenant shall promptly (a)
execute a work order agreement prepared by Landlord
which  identifies  the  Working  Drawings  and itemizes the Total Construction
Costs and sets forth the Tenant Improvement Allowance, and pay to Landlord the
full amount by wh ich the estimated Total Construction  Costs exceeds the Tenant
Improvement Allowance.   Upon Substantial Completion of the Work, and before
Tenant occupies the Initial Premises to conduct business  therein, Tenant shall
pay to Landlord an amount equal to the actual Total Construction Costs (as
adjusted  for any approved changes to the Work), less (I ) the amount of th e
advance payment already made by Tenant, and (2) the amount of the Tenant
Improvement Allowance. In the event of default of payment of such costs,
Landlord (in addition to all other remedies) shall have the same rights as for
an Event of Default under the Lease. Payments due by Tenant under this Exhibit B
shall constitute rent payable under the Lease and any late payment of amounts
due hereunder shall bear interest and be subjec t to a charge as set forth in
Secti on 3.2 of the Lease.

 

8. Tenant Improv ement Allowan ce. Landlord shall provide to Tenant a tenant
improvement allowance of $33.22 per rentable square foot in the Initial Prem
ises (namely, $ J ,949,681.80) (the "Tenant Improvement A   w  nee") to be
applied

 





B-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

 

 

toward the Total Construction Costs, as adjusted for any changes to the
Work.  Of such Tenant Improvement Allowance (a) up to $3.00 per rentable square
foot thereof may be appl ied towards the cost of architectural services, (b) an
amount equal to

$12,500.00 thereof may, upon  submission  of appropriate  invoices to Landlord
therefor, be applied  towards payment for

services performed by the Architect for Tenant in cormection with another
building, and (c) up to $5.00 per  rentable square foot thereof may be applied
towards moving  costs, voice and data cabling costs and other soft
costs.  Tenant shall purchase, for an amount equal to Landlord 's cost, the
lights, tiles and grid that are stacked on the floor in the Initial Premises.
The Tenant Improvement Allowance shall not be disbursed to Tenant in cash, but
shall be applied by Landlord to the payment of the Total Construction Costs, if,
as, and when the cost of the Work is actually incurred and  paid by Landlord.
The Tenant Improvement Allowance must be used within twelve ( 12) months
following Substantial Completion of the Work or shall be deemed forfeited with
no further obligation by Landlord with respect thereto. At Tenant's election
which must be exercised prior to the Commencement Date, the Tenant Improvement
Allowance payable by Landlord for the Initial Premises, the First Must-Take
Space and the Second Must-Take  Space may be increased by up to $5.00 per
rentable square foot (not exceeding

$440, 175.00) provided that such increased amount shall be amortized at nine
percent (9%) per armum over a 132 month term and shall be repaid by Tenant as
additional rent in equal month ly installments contemporaneously with payment of
the Monthly Installment of Rent, with the first installment being due on the
first day of the first full calendar month of the Term.

 

9.



Ten ant Generator. In addition to the Tenant Improvement Allowance, Landlord
shall provide up to $65,000.00 towards the purchase and installation of a 1,000
KVA generator for Tenant's exclusive use. Such amount shall  be reimbursed to
Tenant, within twenty (20) days followingproduction to Landlord of appropriate
invoices therefor.

 

10.Construction Management. Tenant has nominated  and Landlord has approved  CB
Richard  Ellis ("CBRE") to supervise the Work on behalf of Tenant. Landlord or
its affiliate or agent shall also supervise the Work and in addition, shall make
disbursements required to be made to the contractor; coordinate the work with
the contractor on behalf of, and at the direction of, Landlord and coordinate
the relationship between the Work, the Building and the Building's systems. The
compensation for construct ion management services by Landlord shall be equal to
one and one half percent (1.5%) of the Construction Contract amount and may be
paid from the Tenant Improvement Allowance. Tenant shall also be permitted to
charge the Tenant Improvement Allowance up to an additional five percent (5%) of
the Construction Contract amount for construction management services provided
by CBRE.

 

11.Construction Representatives. Except as otherwise notified by Landlord or
Tenant as applicable, Lam.lion.l's and Tenant's representatives for coordination
of construction and approval of change orders wil l be as follows, provided that
either party may change its representative upon written notice to the other:

 

 

Landlord's Representative:     Kim Boudreau

RREEF Management  Company 5950 Sherry Lane, Suite 215

Dallas, TX 75225

Telephone:   214/273-2305

Telecopy:   214/365-9323

Email: kboudreau @rree(com

 

Tenant 's  Representative:     Anna Sullivan CB Richard Ellis

5430 LBJ Freeway, Suite 1100

Dallas, TX 75240

Telephone: 972/458-4827

Telecopy: 972/458-5277

Email:anna .s11lIi van@chrc.com

 

 

 

 

 

 

 

B-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1 - FIRST MUST-TAKE SPACE ALTERATIONS

attached to and made a part of Lease bearin g the Lease Reference Date of August
2, 2004 between

Corporate Center Phase lI Limited Partnership, as Land lord and Conexis Benefits
Admin istrators, L.P., as Tenant

 

1.Acceptance  of  First  M u st-Tak e Space Premis es.  Ex::ept as set forth in
th is Exhibit, Tenant shall accept the First Must-Take Space in its "AS-IS''
condition as of the Lease Reference Date.

 

2.



FMTS Space Plans.

 

(a) Preparation and Del ivery . On or before the tenth (I 01h) business day
following the date of request therefor by Landlord, (such earlier date is
referred to herein as the "FMTS Space Plans Delivery Deadl ine"), Tenant shall
del iver to Landlord a space plan prepared by the Architect depicting
improvements to be installed in the First Must -Take Space (the "FMTS Space
Plans").

 

(b) A pproval Process. Landlord shall notify Tenant whether it approves of the
submitted FMTS Space Plans with in three (3) busi ness days after Tenant's
submission thereof. If Landlord disapproves of such FMTS Space Plans, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such FMTS Space Plans in accordance with Landlord 's
objections and submit to Landlord for its review and approval. Landlord shall
notify Tenant in writing whether it approves of the resubmitted FMTS Space Plans
within two (2) business days after its receipt thereof. This process shall be
repeated until the FMTS Space Plans have been finally approved by Landlord and
Tenant. If Tenant fails to timely deliver such FMTS Space Plans, then each day
after the FMTS Space Plans Delivery Deadline that such FMTS Space Plans are not
delivered to Landlord shall be a Tenant Delay day.

 

3.



FMTS Working Drawings .

 

(a) Preparation and Delivery. On or before the tenth {l 01h) day following
approval of the FMTS Space Plans, (such earlier date is referred to herein as
the "FMTS Working Drawings Delivery Deadline"), Tenant shall provide to Landlord
for its approval final working drawings, prepared by the Architect, and, as appl
i cable Purdy McGuire or any other mechanical and electrical engineer reasonably
required by Landlord (in connection with the MEP drawings), of all improvements
that Tenant proposes to install in the First Must-Take Space; such working
drawings shall include the partition layout, ceiling plan, electrical outlets
and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specificat ions for the construction of the improvements called for under this
Exhibit in accordance with all applicable laws. IfTenant fails to timely deliver
such drawings, then each day after the FMTS Working Drawings Delivery Deadline
that such drawings are not delivered to Landlord shall be a Tenant Delay day.

 

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings with in five (5) business days after Tenant's
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such working drawings in accordance with Landlord's
objections and submit the revised working drawings to Landlord for its review an
d approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within three (3) business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Tenant and Landlord. Ifthe working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant by the fifteenth
(15th) business day after the delivery of the initial draft thereof to Landlord,
then each day after such time period that such working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant shall constitute a
Tenant Delay day.

 

(c) Land lord's Approval; Performance of FMTS Work.  Ifany of
Tenant's  proposed  construction  work  will affect the Buildin g's structure or
the Building's systems, then the working drawings pertaining thereto must  be
approved by the Building's engineer of record. Landlord's approval of such
working  drawings  shall  not  be  unreasonably  withheld, provided that ( I)
they comply with all laws, (2) the improvements depicted thereon do not
adversely affect (in the reasonable discretion  of Landlord) the  Building's
structure or the Building's  systems (including  the Building's resti-    ms or
mechanical





B-1-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

rooms), the exterior appearance of the Building, or the appearance of the
Building's common areas or elevator lobby areas, (3) such working drawings are
sufficiently detailed to allow construction of the improvements in a good and
workmanlike manner, and (4) the improvements depicted thereon conform to the
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of wh ich has been delivered to
Tenant). As used herein, "FMTS Working Drawings" shall mean the fuial working
drawings approved by Landlord, as amended from time to time by any approved
changes thereto, and "FMTS Work" shall mean all improvements to be constructed
in accordance with and as ind icated on the FMTS Working Drawings, together with
any work required by governmental authorit ies to be made to other areas of the
Building as a result of the improvements indicated by the FMTS Working
Drawings.  Landlord's approva l of the FMTS Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord's request, sign the FMTS Working Drawings to evidence
its review and approval thereof. It shall be a matter for Tenant to satisfy
itself that the FMTS Work is in compliance with applicable laws. Landlord
assumes no liabi lity for specia l, consequential , or inciden tal damages of
any kind whatsoever in connection with the design or construction of the FMTS
Work and the obtaining of permits, licenses and approvals, and makes no
representations , warranties, or guaranties regarding the same, expressed or
impl ied, including, without limitation, warranties of merchantability,
compliance with applicable laws, fitness for a particular purpose, or
habitability. The general contractor for the FMTS Work shall be responsible for
obtaining any permits, licenses and governmenta l approvals required for the
construction of the FMTS Work. Tenant shall be responsible for obtaining any
required certifica te of occupancy and the non avai lability of the same for
reasons related directly or indirectly to or arising from Tenant 's use or
proposed use or occupancy of the First M ust-Take Space shall not delay
Substantia l Completion (defined below) or the First Must-Take Space Scheduled
Commencement Date.

 

4.



Bidding of FMTS Work . The provisions of Paragraph 4  in Exhibit B shall apply
hereto with respect to the biding of the FMTS Work. Reference therein to
Construction Contract shall herein mean the "FMTS Construction Contract".

 

5. Change Orders. Tenant may initiate changes in the FMTS Work. Each such change
must receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed and Landlord's response to be delivered within
three (3) business days of receipt of such request and all backup information
requested by Landlord; however, (a) if such requested change would adversely
affect (in the reasonable discretion of Landlord) (1) the Building's structure
or the Building's systems (including the Building's restrooms or mechanical
rooms), (2) the exterior appearance of the Building, or

(3) the appearance of the Building's common areas or elevator lobby areas, or
(b) if any such requested change might delay the First Must-Take Space Scheduled
Commencement Date, Landlord may withhold its consent in its sole and absolute
discretion. Upon completion of the FMTS Work, Tenant shall provide Landlord with
an accurate architectural "as-built" plan of the FMTS Work as constructed.
IfTenant requests any changes to the FMTS Work described in the FMTS Space Plans
or the FMTS Working Drawings, then such increased construction costs and any
additional design costs incurred in connection therewith as the result of any
such change shall be added to the Total FMTS Construction Costs.

 

6.



Walk-Through; Punchlist. When the FMTS Work in the First Must-Take Space is
Substantially Completed as provided herein, Landlord will notify Tenant and
within two (2) business days thereafter, Landlord's representative and Tenant's
representative shall conduct a walk-through of the First Must-Take Space and
identify any necessary touch-up work, repairs and minor  completion items that
are necessary for final completion of the FMTS Work. Neither Landlord 's
representative nor Tenan t's representative shall unreasona bly withhold his or
her agreement on punchlist items. Landlord shall use reasonable efforts to cause
the contractor performing the FMTS Work to complete all punchlist items within
thirty

(30) days after agreement thereon; however, Landlord shall not be obligated to
engage overtim e labor in order to complete such items. As used herein
"Substantia l Completion", "Substantially Completed", and any deri vations
thereof mean the FMTS Work in the First Must-Take Space is substantially
completed such that Tenant may conduct its business in the First Must-Take Space
(as reasonably determined by Landlord) in substantia l accordance with the FMTS
Working Drawings. Substantial Completion shall have occurred if Tenant may
occupy the First Must-Take Space for the purpose of conducting its business even
though minor details of construction, decoration and mechanical adjustments
remain to be completed by Landlord.

 

7.



Excess Costs. The entire cost of performing the FMTS Work (excluding the cost of
provision of utilities during construction, but including design of the FMTS
Work and preparat ion of the FMTS Working Drawings, Landlord's costs in
connection with its review and approval of FMTS Working Drawings, costs under
the FMTS Construction Contract, costs of additional janitorial services, general
tenant signage, related taxes and insurance costs, and the construction
management fee referenced below , all of which costs are herein collectively
called the "Tota l FMTS Construction C s .0in excess of the





B-1-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



FMTS Tenant Improvement Allowance (hereinafter defined) shall be paid by Tenant.
Upon approval of the FMTS Working Drawings and selection of a contractor, Tenant
shall promptly (a) execute a work order agreement prepared by Landlord which
identifies the FMTS Working Drawings and itemizes the Total FMTS Construction
Costs and sets forth the FMTS Tenant Improvement Allowance, and pay to Landlord
the full amount by which the estimated Total FMTS Construction Costs exceeds the
FMTS Tenant Improvement Allowance. Upon Substantial Completion of the FMTS Work,
and before Tenant occupies the First Must-Take Space to conduct business
therein, Tenant shall pay to Landlord an amount equal to the actual Total FMTS
Construction Costs (as adjusted for any approved changes to the Work), less (I )
the amount of the advance payment already made by Tenant, and (2) the amount of
the FMTS Tenant Improvement Allowance. In the event of default of payment of
such costs, Landlord (in addition to all other remedies) shall have the same
rights as for an Event of Default under the Lease. Payments due by Tenant under
this Exh ibit B-1 shall constitute rent payable under the Lease and any late
payment of amounts due hereunder shall bear interest an d be subject to a charge
as set forth in Section 3.2 of the Lease.

 

8.



FMTS  Tenant   Improvem ent  Allowance.   Landlord  shall  provide  to
Tenant  a  tenant  improvement  allowance of

$33.00 per rentable square foot in the First Must-Take Space (namely,
$444,708.00) (the "FMTS Tenant Improvement Allowance") to be applied toward the
Total FMTS Construction Costs, as adjusted for any changes to the FMTS Work. Of
such FMTS Tenant Improvement Allowance (a) up to $3.00 per rentable square foot
thereof may be appl ied towards the cost of architectural services, and (b) up
to $5.00 per rentable square foot thereof may be applied towards moving costs,
voice and data cabling costs and other soft costs. Tenant shall purchase, for an
amount equal to Landlord 's cost, the lights, tiles and grid that are stacked on
the floor in the First Must-Take Space. The FMTS Tenant Improvement Allowance
shall not be disbursed to Tenant in cash, but shall be applied by Landlord to
the payment of the Total FMTS Construction Costs, if, as, and when the cost of
the FMTS Work is actually incurred and paid by Lan dlord. The FMTS Tenant
Improvement Allowance must be used within twelve (12) months following
Substantial Completion of the FMTS Work or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.

 

9.Construction Management. Un less otherwise mutually agreed upon by Landlord
and Tenant, CBRE shall supervise the FMTS Work on behalf of Tenant. Landl ord or
its affil iate or agent shall also supervise the FMTS Work and in addition,
shall make disbursements required to be made to the contractor, coordinate the
work with the contractor on behalf of, and at the direction of, Landlord and
coordinate the relationship between the FMTS Work, the Building and the
Building's systems. The compensation for construction management services by
Landlord shall be equal to one and one half percent (1.5%) of the FMTS
Construction Contract amount and may be paid from the FMTS Tenant Improvement
Allowance. Tenant shall also be permitted to charge the FMTS Tenant Improvement
Allowance up to an additional five percent (5%) of the FMTS Construct ion
Contract amount for construction management services provided by CBRE.

 

10.Construction  Representatives.  The provisions of Paragraph  11 in Exhibi t B
shall apply herein.

 

 

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANKJ

 

 

B-1-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2 - SECOND MUST-TAKE SPACE ALTERATIONS

attached to and mad e a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase IILimited  Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

l .Acceptance  of  Second  Mu st-Take  Space  Premises.   Except as set
forth  in this Exhibit, Tenant  shall accept  the Second Must-Take Space in its
"AS-IS" condition as of the Lease Reference Date.

 

2.



SMTS Sp ace Plans.

 

(a) Preparation and Delivery. On or before  the tenth ( IO'h) business day
following the date of request therefor by landlord, (such earlier date is
referred to herein as the "SMTS Space Plans Delivery Deadline"), Tenant shall
deliver to Landlord a space plan prepared by the Architect depict ing
improvements to be installed in the Second Must -Take Space (the "SMTS Space
Plans").

 

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted SMTS Space Plans wit hin three (3) business days after Tenant's
submission thereof. If Landlord disapproves of such SMTS Space Plans, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such SMTS Space Plans in accordance with Landlord's
objections and submit to Landlord for its review and approval. Landlord shall
notify Tenant in writing whether it approves of the resubmitted SMTS Space Plans
with in two (2) business days after its receipt thereof This process shall be
repeated until the SMTS Space Plans have been finally approved by Landlord and
Tenant. If Landlord fails to notify Tenant that it disapproves of the initial
SMTS Space Plans within three (3) husiness days (or, in the case ofresubmitted
SMTS Space Plans, within two (2) business days) after the submission thereof,
then Landlord shall be deemed to have approved the SMTS Space Plans in question.
If Tenant fails to timely deliver such SMTS Space Plans, then each day after the
SMTS Space Plans Del ivery Dead l ine that such SMTS Space Pl ans are not
delivered to Landlord shall be a Tenant Delay day.

 

3.



SMTS Wor k in g Dr a wings.

 

(a) Preparation and Deliver y. On or before the tenth (I O'h) day following
approval of tbe SMTS Space Plans, (such earlier date is referred to herein as
the "SMTS Working Drawings Delivery Deadline"), Tenant shall provide to Landlord
for its approval final working drawings, prepared by the Architect, and, as
applicable Purdy McGuire or any other mechanical and electrical engineer
reasonably required by Landlord (in connection with the MEP drawings), of all
improvements that Tenant proposes to install in the Second Must-Take Space; such
working drawings shall include the part ition layout, ceiling plan, electrical
outlets and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable laws. If Tenant fails to timely
deliver such drawings, then each day after the SMTS Working Drawings Delivery
Deadline that such drawings are not delivered to Landlord shall be a Tenant
Delay day.

 

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted  working  drawings within five (5) business days after Tenant's
submission thereof. If Landlord disapproves of such  working  drawings,  then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in wh ich case Tenant shall, with in three (3) business
days after such notice, revise such working drawings in accordance with
Landlord's objections and submit the revised working drawings to Landlord for
its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted working drawings within three (3) business days
after its receipt thereof. This process shall  be repeated  until  the
working  drawings have been  finally approved by Tenant and Landlord.  If the
working  drawings are not fully approved  (or  deemed  approved)
by  both  Landlord  and  Tenant  by  the  fifteenth  (15th)  business day after
the del ivery of the ini tial draft thereof to Landlord, then each day after
such time period that such working drawings are not fully approved (or deemed
approved) by both  Landlord and Tenant shall constitute a Tenant Delay day.

 

(c) Landlord 's Approval; Performance of SMTS Work . Ifany of Tenant's proposed
construction work will affect the Building's structure or the Building's
systems, then the work ing drawings pertain ing ther    must be approved by the
Buil ding's engineer of record.   Landlord's approval  of
such  working  drawings  shall not  beonably withheld,

 

(d)



B-2-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

provided that (I) they comply with all laws, (2) the improvements depicted
thereon do not adversely affect (in the reasonable discretion of Landlord) the
Build ing's structure or the Building's systems (including the Building's
restrooms or mechanical rooms), the exterior appearance of the Building, or the
appearance of the Building's common areas or elevator lobby areas,

(3) such working drawin gs are sufficiently detailed to allow construction of
the improvements in a good and workmanlike manner, and (4) the improvements
depicted thereon conform to the rules and regulations promulgated from time to
time by Landlord for the construction of tenant  improvements (a copy of which
has been delivered to Tenant).  As used herein,

..SMTS Working Drawings" shall mean the furnl working drawings approved by
Landlord , as amended from time to time by any approved changes thereto, and
''SMTS Work'' shall mean all improvements to be constructed in accordance with
and as indicated on the SMTS Working Drawings, together with any work required
by governmental authorities to be made to other areas of the Building as a
result of the improvements indicated by the SMTS Working Drawings. Landlord's
approval of the SMTS Working Drawings shall not be a representation or warranty
of Landlord that such drawings are adequate for any use or comply with any law,
but shall merely be the consent of Landlord thereto. Tenant shall, at Landlord's
request, sign the SMTS Working Drawings to evidence its review and approval
thereof. It shall be a matter for Tenant to satisfy itself that the SMTS Work is
in compliance with applicable Jaws. Landlord assumes no liability for special,
consequentia l, or incidental damages of any kind whatsoever in connection with
the design or construction of the SMTS Work and the obtaining of permits,
licenses and approvals, and makes no representations, warranties, or guaranties
regarding the same, expressed or implied, including, without limitation,
warranties of merchantabil ity, compliance with applicable laws, fitness for a
particular purpose, or habitabil ity. The general contractor for the SMTS Work
shall be respon sible for obtaining any permits, licenses and governmental
approvals required for the construction of the SMTS Work. Tenant shall be
responsible for obtaining any required certificate of occupancy and the non
availability of the same for reasons related directly or indirectly to or
arising from Tenant 's use or proposed use or occupancy of the Second Must-Take
Space shall not delay Substantial Completion (defined below) or the Second
Must-Take Space Scheduled Commencement Date.

 

4.



Bidding of SMTS Work. The provisions of Paragraph 4  in Exhibit B shall apply
hereto with respect to the biding of the SMTS Work. Reference therein to
Construction Contract shall herein mean the "SMTS Construction Contract".

 

5. Change Orders. Tenant may in itiate changes in the SMTS Work. Each such
change must receive the prior written approval of Landlord, such approval not to
be unreasonably withheld or delayed an d Landlord's response to be delivered
with in three (3) business days of receipt of such request and all backup
information requested by Landlord; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (!) the Building's
structure or the Building's systems (including the Building's restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or

(3) the appearance of the Building's common areas or elevator lobby areas, or
(b) if any such requested change might delay the Second Must-Take Space
Scheduled Commencement Date, Landlord may withhold its consent in its sole and
absolute discretion. Upon completion of the SMTS Work, Tenant shall provide
Landlord with an accurate architectural "as-built" plan of the SMTS Work as
constructed. IfTenant requests any changes to the SMTS Work described in the
SMTS Space Plans or the SMTS Working Drawings, then such increased construction
costs and any additional design costs incurred in connection therewith as the
result of any such change shall be added to the Total SMTS Construct ion Costs.

 

6. Walk-Through; Punchlist. When the SMTS Work in the Second Must-Take Space is
Substantially Completed as provided herein, Landlord  will notify Tenant and
within two (2) business days thereafter, Landlord's representative and Tenant's
representative shall conduct a walk-through of the Second Must-Take Space and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final comp letion of the SMTS Work. Neither Landlord's
representative nor Tenant's representative shall unreasonably withhold his or
her agreement on punch list items. Landlord shall use reasonable efforts to
cause the contractor perforn1ing the SMTS Work to complete all punchlist items
wi thin thirty

(30) days after agreement thereon; however, Landlord shall not be obligated to
engage overtime labor in order to complete such items. As used herein
"Substantial Completion'', "Substantiall y Completed", and any derivations
thereof mean the SMTS Work in the Second Must-Take Space is substantially
completed such that Tenant may conduct its business in the Second Must-Take
Space (as reasonably determined by Landlord ) in substantial accordance with the
SMTS Working Drawings. Substantial Completion shall have occurred if Tenant may
occupy the Second Must-Take Space for the purpose of conducting its business
even though minor details of construction, decoration and mechanical adjustments
remain to be completed by Landlord.

 

7.Excess Costs. The entire cost of perform ing the SMTS Work (exclud ing t11e
cost of provision of utilities during construction, but including design of the
SMTS Work and preparation of the SMTS Working Drawings, Land lord's costs in
connection with its review and approval of SMTS Working Drawings, costs under
the SMTS Constrntract, costs of

 

 





B-2-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

additional jan itorial services, general tenant signage, related taxes and
insurance costs, and the construction management fee referenced below, al l of
which costs are herein collectively called the "Total SMTS Construction Costs")
in excess of the SMTS Tenant Improvement Allowance (hereinafter defined) shall
be paid by Tenant. Upon approval of the SMTS Working Drawings and selection of a
contractor, Tenant shall promptl y (a) execute a work order agreement prepared
by Landlord which identifies the SMTS Working Drawings and itemizes the Total
SMTS Construction Costs and sets forth the SMTS Tenant Improvement Allowance,
and pay to Landlord the full amount by which the estimated Total SMTS
Construction Costs exceeds the SMTS Tenant Improvement Allowance. Upon
Substantial Completion of the SMTS Work, and before Tenant occupies the Second
Must-Take Space to conduct business therein , Tenant shall pay to Landlord an
amount equal to the actual Total SMTS Construction Costs (as adjusted for any
approved changes to the Work), less ( I ) the amount of the advance payment
already made by Tenant, and (2) the amount of th e SMTS Tenant Improvement
Allowance. In the event of default of paymen t of such costs, Landlord (in
addition to all other remedies) shall have the same rights as for an Event of
Default under the Lease. Payments due by Tenant under this Exhibit B-2 shall
constitute rent payable under the Lease and any late payment of amounts due
hereunder shall bear interest and be subject to a charge as set forth in Section
3.2 of the Lease.

 

8. SMTS Tenant Improvement Allowance. Landlord shall provide to Tenant a tenant
improvement allowance of

$ 19.80 per rentable square foot in the Second Must-Take Space (namely,
$314,206.20) (the "SMTS Tenant Improvement Allowance") to be applied toward the
Total SMTS Construction Costs, as adjusted for any changes to the SMTS Work. Of
such SMTS Tenant Improvement Allowance (a) up to $3.00 per rentable square foot
thereof may be applied towards the cost of architectural services, and (b) up to
$5.00 per rentable square foot thereof may be applied towards moving costs,
voice and data cabling costs and other soft costs. The SMTS Tenant Improvement
Allowance shall not be disbursed to Tenant in cash, but shall be appl ied by
Landlord to the payment of the Total SMTS Construction Costs, if, as, and when
the cost of the SMTS Work is actually incurred and paid by Landlord.  The SMTS
Tenant Improvement Allowance must be used within twelve

(12) months following Substantial Completion of the SMTS Work or shall be deemed
forfeited with no further obligation by Landlord with respect thereto.

 

9. Construction Management. Unless otherwise mutually agreed upon by Landlord
and Tenant,  CBRE  shall supervise the SMTS Work on behalf of Tenant. Landlord
or its affiliate or agent shall also supervise the SMTS Work and in addition,
shall make disbursements required to be made to the contractor, coordinate the
work with the contractor on behalf of, and at the direction of, Landlord and
coon..lim1tt: the relatiouship between the SMTS Work, the Building and the
Building's systems.  The compensation for construction management services by
Landlord shall be equal to one and one half percent ( 1.5%) of the SMTS
Construction Contract amount and may be paid from the SMTS Tenant Improvement
Allowance. Tenant shall also be permitted to charge the SMTS Tenant Improvement
Allowance up to an additional five percent (5%) of the SMTS Construction
Contract amoun t for construction management services provided by CBRE.

 

10. Construction  Representatives . The provi sions of Paragraph 1 J  in Exhibit
B shall apply herein.

 

 

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANKJ

 

 

 

 

 

 

 

B-2-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT C -COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase IT Limited Partnership, as Landlord and

Conexis Benefits Administrators , L.P., as Tenant

 

COMMENCEMENT  DATE  MEMORANDUM

 

Picture 35 [wage-20141231ex10272540bg007.jpg]

 

 

C-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT D -RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of August 2 , 2004 between

Corporate Center Phase II Limited Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

1.No sign, placard, picture, advertisement, name or notice shall be installed or
displayed on any part of the outside or inside of the Building without the prior
written consent of the Landlord. Landlord shall have the right to remove, at
Tenant's expense and without notice, any sign installed or displayed in
violation of th is rule. All approved signs or lettering on doors and wal ls
shall be printed, painted, affixed or inscribed at Tenant's expense by a vendor
designated or approved by Landlord. In addition, Landlord reserves the right to
change from time to time the format of the signs or lettering and to require
previously approved signs or lettering to be appropriately altered.

 

2.If Landlord objects in writ ing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenanc shall immediately discontinue such use. No awning shall be
permitted on any part of the Prem ises. Tenan t shall not place anything or
allow anything to be placed  against or near any glass partit ions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3.Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. No tenant and no employee or invitee of
any tenant shall go upon the roofof the Building.

 

4.



Any directory of the Building, if provided, will be exclusively for the display
of the name and location of tenants on ly and Landlord reserves the right to
exclude any other names. Landlord reserves the right to charge for Tenant's
directory listing.

 

5.



All cleaning and jan itorial services for the Building and the Premises shall be
provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Landlord shall not in any way be responsible to any Tenant for any
loss of property on the Premises, however occurring, or for any damage to any
Tenant 's property by the janitor or any other employee or any other person.

 

6. The toilet rooms, toilets, urina ls, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed. No
foreign substance of any kind whatsoeve r shall be thrown into any of them, and
the expense of any breakage, stoppage or damage result ing from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

 

7.Tenant shall store all its trash and garbage within its Premises. Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal.  All
garbage and refuse disposal shall be made in accordance with directions issued
from time to time by Landlord. Tenant will comply with any and all recyclin g
procedures designated by Landlord.

 

8.



Landlord will furnish Tenant two (2) keys free of charge to each door in the
Premises that has a passage way Jock. Landlord may charge Tenant a reasonable
amount for any addit ional keys, and Tenant shall  not  make  or  have  made
additional keys on its own. Tenant shall not alter any lock or install a new or
additional Jock or bolt on any door of its Premises. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have  been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

 

9. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord.

 

10. No equipment, materials, furniture, packages, bulk supplies, merchandise or
other property  will be recei ved in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. The persons employed to move such equipment or material s in or out of
the Building must be acceptable to Landlord.





D-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



 

 

11. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed an d maintained by Tenant, at Tenant 's expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.

 

12. Except in the event of emergency or casualty, Tenant shall be entitled to 24
hour/day, 7 days/week access to the Building. Notwithstanding the foregoing,
Landlord shall in all cases retain the right to control and prevent access to
the Building of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation or interests of the Building
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all person s for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall n ot be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.

 

13. Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord.

 

14. Tenant shall not waste electricity, water or air conditioning. Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injur ies susta ined by
other tenants or occupants of the Building or by Landlord for noncompliance with
th is rule.

 

15. Except as permitted in Article 43, Tenant shall not  install any radio or
television  antenna, satellite dish, loudspeaker or other device on the roof or
exterior wa lls of the Building without Landlord's prior written consent, wh ich
consent may be withheld in Landlord 's sole discretion, and which consent may in
any event be conditioned upon Tenant's execution  of Landlord's standard  form
of license agreement.  Tenant shall be responsible  for any interference caused
by such installation.

 

16. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tackboard s and similar
office uses) or in any way deface the Premises. Tenant shall not cut or bore
holes for wires. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except as approved by Landlord. Tenant shall repair any
damage resulting from noncompliance with thi s rule.

 

17. Tenan t shall not install, maintain or operate upon the Premises any ven
ding  machine  without  Landlord's  prior written consent, except that Tenant
may instalr food and drink vending mach ines solely for the convenien ce of its
employees.

 

18. No cooking shall be done or permitted by any tenant on the Premises,
except  that  Un derwriters'  Laboratory approved microwave ovens or equipment
for brewing coffee, tea, h ot chocolate and sim ilar beverages shall be
permitted provided that such equipment and use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules
and  regulations.

 

19. Tenant shall not use in any space or in the publi c halls of the Building
any hand trucks except those equipped with the rubber tires and side guards or
such other material-handling equipm ent as Landlord may approve. Tenant shall
not bring any other veh icles of any kind into the Buildin g.

 

20.



Tenant shall not pem1it any motor vehicles to be washed or mechanica l work or
maintenance of motor veh icles to be performed in any parking lot.

 

 





D-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



21.



Tenant shall not use the name of the Building or any photograph or likeness of
the Building in connection with or in promoting or advertising Tenant's
business, except that Tenant may include the Building
name  in  Tenant's  address. Landlord shall have the right, exercisable without
notice and without liability to any tenant, to change the name and address of
the Building.

 

22.



Tenant requests for services must be submitted to the Building office by an
authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties un less under special instruction from
Landlord, and no employee of  Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

 

23.



Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other  than  m  areas  designated  by Landlord as smoking areas.

 

24. Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.

 

25. Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

 

26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

 

27.



Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant's employees, agents, clients, customers, invitees and guests.

 

 

 

[REMAINDER  OF THE PAGE LEFT INTENTIONALLY  BLANK]

 

 

D-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 

EXHIBIT E - FORM OF CONTINUING GUARANTY

attached to and made a part of Lease bearing the

Lease Reference Date of August 2, 2004 between

Corporate Center Phase II Limited  Partnership, as Landlord and

Conexis Benefits Administrators, L.P., as Tenant

 

Whereas, CONEXIS BENEFITS ADMINISTRATORS, L.P., a Texas limited partnership
("Tenant") is (a) engaged in business as a corporate affiliate of the
undersigned, or (b) engaged in selling, marketing, using or otherwise dealing in
merchandise, supplies, products, equipment or other articles supplied to it by
the undersigned, or (c) a wholly owned subsidiary of the undersigned. Because of
our inter corporate or business relations, or by reason of any of the foregoing,
it will be in our direct interest and advantage to assist Tenant in securing a
lease.  Therefore, in consideration of the making of the lease agreement by and
between CORPORATE CENTER PHASE II LIMITED PARTNERSHIP, as Landlord  and Tenant,
for the premises commonly described as 6191 N. State Highway 161, Suites 300 and
400, Irving, Texas 75038 (hereinafter referred to as the "Lease") and for the
purpose of inducing Landlord to enter into and make the Lease, the undersigned
hereby unconditionally guarantees the full and prompt payment of rent and all
other sums required to be paid by Tenant under the Lease ("Guaranteed Payments")
and the full and faithful performance of all terms, conditions, covenants,
obligations and agreements contained in the Lease on the Tenant's part to be
performed ("Guaranteed Obligations") and the undersigned further promises to pay
all of Landlord's costs and expenses (including reasonable attorney's fees)
incurred in endeavoring to collect the Guaranteed  Payments or to enforce the
Guaranteed Obligations or incurred in enforcing this guaranty as well as all
damages which Landlord may suffer in consequence of any default or breach under
the Lease or this guaranty.

 

1.



Landlord may at any time and from time to time, without notice to the
undersigned, take any or all of the following actions without affecting or
impairing the liability and obligations of the undersigned on this guaranty:

 

a.



grant an extension or extensions of time of payment of any Guaranteed Payment or
time for performance of any Guaranteed Obligation;

 

b.



grant an indulgence or indulgences in  any Guaranteed Payment or 111  the
performance of any Guaranteed Obligation;

 

c.



modify or amend the Lease or any term thereof, or any obligation of Tenant ari
sing thereunder;

 

d.



consent to any assignment or assignments, sublease or subleases and successive
assignments or subleases by Tenant or Tenant's assigns or sublessees or a change
or different use of the leased premises;-

 

e.



consent to an extension or extensions of the term of the Lease;

 

f.



accept other guarantors; and/or

 

g.



release any person primarily or secondarily liable.

 

The liability of the undersigned  under this guaranty shall in no way be
affected or impaired by any failure or delay in enforcing any Guaranteed Payment
or Guaranteed Obligation or this guaranty or any security therefor or in
exercising any right or power in respect thereto, or by any compromise, waiver,
settlement, change, subordination, modification or disposition of any Guaranteed
Payment or Guaranteed Obligation or of any security therefor. In order to hold
the undersigned liable hereunder, there shall be no obligation on the part of
Landlord, at any time, to resort for payment to Tenant or any other guaranty or
to any security or other rights and remedies, and Landlord shall have the right
to enforce this guaranty irrespective of whether or not other proceeding s or
steps are pending or being taken seeking resort to or realization upon or from
any of the foregoing.

 

2.



The undersigned waives all diligence in collection or in protection or any
security, presentment, protest, demand, notice of dishonor or default, notice of
acceptance of this guaranty, notice of any extensions granted or other action
taken in reliance hereon and all demands and notices of any kind in connection
with this guaranty or any Guaranteed

 





D-1

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



Payment or Guaranteed Obligation. The undersigned waives the provisions of
Chapter 34 of the Texas Business and Commerce Code dealing with the rights of
sureties.

 

3.



The undersigned hereby acknowledges full and complete notice and knowledge of
all of the terms, conditions, covenants, obligations and agreements of the
Lease. The undersigned shall upon request execute such instruments as Landlord ,
or its mortgagee, may require to document the exercise by Tenant of any of the
options granted to Tenant in compliance with the terms thereof or as may
otherwise be required under the Lease, including without limitation, the
subordination provisions of the Lease.

 

4.



The payment by the undersigned of any amount pursuant to this guaranty shall not
in any way entitle the undersigned to any right, title or interest (whether by
subrogation or otherwise) of Tenant under the Lease or to any security being
held for any Guaranteed Payment or Guaranteed Obligation.

 

5.



This guaranty shall be continuing, absolute and unconditional and remain in full
force and effect until all Guaranteed Payments are made, all Guaranteed
Obligations are performed, and all obligations of the undersigned under this
guaranty are fulfilled.

 

6.



The undersigned represent s and warrants, as a material inducement to Landlord
to enter into the Lease, that (a) this guaranty has been duly executed, issued
and delivered by the undersigned and constitutes the valid and legally binding
obligations of the under signed enforceable in accordance with their terms; (b)
there is no action, suit or proceeding pending or, to the knowledge of the
undersigned, threatened against or affecting the undersigned, at law or in
equity, or before or by any governmental authority, which might result in any
materially adverse change in the business or financial condition of the
undersigned ; (c) as of the date hereof, the financial condition of the
undersigned is adequate to secure the obligations of the undersigned under this
guaranty; (d) execution hereof by the undersigned shall not render the
undersigned insolvent; (e) from and after the date hereof, the undersigned shall
not take any action, such as assuming additional liabilities, divesting assets
or otherwise, which would impair the ability of the undersigned to perform its
obligations hereunder; and (f) the undersigned has a bona fide interest in
Tenant's financial success.

 

7.



The obligations of Tenant under the Lease to execute and deliver estoppel
statements, a:; therein provided, shall be deemed to also require the
undersigned hereunder to do so and to provide the same relative to the
undersigned following written request by Landlord in accordance with the terms
of the Lease.

 

8.



This guaranty shall also bind the successors and permitted assigns of the
undersigned and inure to the benefit of Landlord, its successors and assigns.
The undersigned shall not assign any obligation hereunder without Landlord 's
prior written consent. This guaranty shall be construed according to the laws of
the state in which the leased premises are located, in which state it shall be
performed by the undersigned. The proper place of venue to enforce payment or
performance under this guaranty shall be in Dallas County, Texas and the
undersigned waives any objections which it may now or hereafter have based on
venue and/or forum non conveniens of any suit, action or proceedings brought
under the Lease or this guaranty. The undersigned shall promptly designate and
appoint an authorized agent to accept and acknowledge on its behalf service of
any and all process which may be served in any such sui t, action or proceeding
in any federal or state court in Dallas County, Texas and agrees that service of
process upon said agent at the address provided to Landlord for said agent and
written notice of said service mailed or delivered to the undersigned in the
manner provided herein shall be deemed in every respect effective service of
process upon the undersigned in any suit, action or proceeding in the State of
Texas. The undersigned (I) shall give prompt notice to Landlord of any changed
address of its authorized agent hereunder, (II) may at any time and from time to
time designate a substitute authorized agent with an office in Dallas County,
Texas (which substitute agent and office shall be designated as the person and
address for service of process), and (III) shall promptly designate such a
substitute if its authorized agent ceases to have an office in Dallas County,
Texas or is dissolved without leaving a successor.

 

9.



If this guaranty is executed by more than one person, all singular nouns and
verbs herein relating to the undersigned shall include the plural n umber and
the obligation of the several guarantors shall be joint and several. The
representations, covenants and agreements set forth in this guaranty shall
continue and survive the termination of the Lease and this guaranty.

 





D-2

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



10.



Landlord and the undersigned intend and believe that each provision of this
guaranty comports with all applicable law. However , if any provision of this
guaranty is found by a court to be invalid for any reason, the parties intend
that the remainder of this guaranty shall continue in full force and effect and
the invalid provision shall be construed as if it were not contained herein.

 

11.



Any notice or document required or permitted to be delivered under this guaranty
shall be addressed to the intended recipient, by fully prepaid registered or
certified United States Mail return receipt requested, or by reputable
independent contract delivery service furnishing a written record of attempted
or actual delivery, and shall be deemed to be delivered when tendered for
delivery to the addressee at the address set forth below, or at such other
address as it has then last specified by written notice delivered in accordance
with this Paragraph 11, or if to the undersigned at either its aforesaid address
or its last known registered office or home  of a general partner or individual
owner, whether or not actually accepted or received by the addressee:

 

Landlord:    Corporate Center Phase II Limited Partnership

c/o RREEF Management Company

1406 Halsey Way, Suite 110

Carrollton , Texas 75007

Attn: District Manager - Las Colinas

 

Guarantor:  Word and Brown Insurance Administrators, Inc.

721 South Parker, Suite 300

Orange, California 92868 Attn: Ivonne Roca

Vice President of Human Resources

 

11.



This guaranty is executed  to be effective as of the effective date of the
Lease.

 

 

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

 





D-3

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned has caused this guaranty to be executed by
its duly authorized officer(s) this

 _____day of _________, 2004.

 

 

GUARANTOR:

 

WORD AND BROWN  INSURANCE ADMINISTRATORS, INC.

a California corporation

 

Picture 34 [wage-20141231ex10272540bg008.jpg]

 

 

 

 

 

 

 

 



D-4

11/02 SOG (BY)-INS

Revised 10/03

629620.v l

DALLAS:74008/000l3:1276703v6

--------------------------------------------------------------------------------